    SPRINGFIELD DAY NURS
EY  261 Springfield Day Nursery a/k/a Square 
One 
and
 Uni
t-ed Automobile, Aerospace and Agricultural I
m-plement Workers of America, AFL
ŒCIO, Local 
2322.  Cases 01
ŒCAŒ062517, 01ŒCAŒ064951
, 01ŒCAŒ064955
, 01ŒCAŒ064961
, 01ŒCAŒ074917, and 
01ŒCAŒ079132
 March 19
, 2015
 DECISION AND ORDER
 BY CHAIRMAN 
PEARCE AND 
MEMBERS
 JOHNSON 
 AND 
MCFERRAN
 On March 21, 2013, Administrative Law Judge M
i-chael A. Rosas issued the attached decision.  The R
e-spondent fi
led exceptions and a supporting brief, and the 
General Counsel filed an answering brief.
 The National Labor Relations Board has delegated its 
authority in this proceeding to a three
-membe
r panel.
 The Board has considered the decision and the record 
in ligh
t of the exceptions and briefs, and has decided to 
affirm the judge™s rulings, findings,
1 and conclusions 
only to the extent consistent with this Decision and O
r-der.
2 The Respondent™s exceptions present five unfair labor 
practice issues for our considerati
on.  For the reasons 
stated by the judge, we affirm his finding that the R
e-spondent violated Section 8(a)(3) and (1) of the Act by 
discharging employee Dorothy Wilson because she 
signed a union authorization card and sought admission 
to the bargaining unit
.  For the reasons discussed in 
sec-tion 
I below, we reverse the judge™s finding that the R
e-spondent™s use of substitute employees to perform ba
r-gaining unit work constituted a unilateral change in vi
o-lation of Section 8(a)(5) and (1), and that the Respon
d-ent™s failure to classify certain substitute teachers as unit 
employees was an unlawful contract modification in vi
o-
lation of Section 8(a)(5) and (1) and 8(d).  However, we 
1 The Respondent has excepted to some of the judge
™s credibility 
findings. 
 The Board
™s established policy is not to overrule an admini
s-trative law judge
™s credibility resolutions unless the clear preponde
r-ance of 
all the relevant evidence convinces us that they are incorrect. 
Standard Dry Wall Products
, 91 NLRB 544 (1950), enfd. 188 F.2d 362 
(3d Cir. 1951). We have carefully examined the record 
and find no 
basis for reversing 
the findings.
 The R
espondent did not ex
cept to the 
judge™s findings that 
it viola
t-ed Sec. 8(a)(1) by coercively questioning employees about communic
a-tions with their union representative and Sec. 8(a)(5)
 and (1)
 by i
n-
stalling surveillance cameras in the Respondent™s vans and by delaying 

in resp
onding to the Union
™s information request
.  The Respondent 
also 
did not except
 to the judge
™s finding that deferral of the claim involving 
the Respondent™s classification of substitute teachers and van dri
vers 
was inappropriate.
 2 We shall 
amend the judge™s Conclusions of Law and Remedy and 
substitute a new Order and notice 
consistent with our findings herein
 and in accordance with 
Durham School Services
, 360 NLRB 694
 (2014)
. affirm the judge™s finding that the Respondent violated 
Section 8(a)(5) and (1) and 
8(d) by failing to classify 
certain substitute van drivers as unit employees.  Finally, 
as discussed in 
section 
II below, we adopt the judge™s 
finding that the Respondent unilaterally changed its v
a-cation and sick leave policy in violation of Section 
8(a)(
5) and (1).
 I.  THE USE OF SUBSTITUT
E EMPLOYEES
 A.  Background
 The Respondent provides childcare to infants, toddlers, 
and preschool
-age children at five centers throughout the 
greater Springfield, Massachusetts area.  It also supplies 

daily van 
transportation for children to and from the ce
n-ters.
  Since the 1980s, the Respondent has had a colle
c-tive
-bargaining relationship with the Union as repr
e-sent
ative of employees engaged in both child care and 
transportation activities.  The most recent coll
ective
-bargaining agreement of record was effective from Se
p-
tember 30, 2009, through June 30, 2012.  Article 6.2(a) 
of the contract defines ﬁRegular part
-time Employeesﬂ as 
ﬁthose persons who are employed and regularly sche
d-uled to work for a minimum of te
n (10) hours or more, 
but less than thirty
-five (35) hours per week.ﬂ  Article 
6.2(b) states, in pertinent part, that the Respondent ﬁshall 
not be restricted in its discretion to employ . . . Substitute 
. . . Employees.ﬂ  Substitute employees are defined a
s 
ﬁ[e]mployees hired on a day
-to-day basis to fill a vaca
n-cy, or to replace an Employee who is on assignment.ﬂ  

Substitute employees are not covered by the collective
-bargaining agreement.
 The centers have classrooms, each of which is staffed 
by three empl
oyees.  Between 2003 and 2009, each 
classroom was generally staffed with a lead teacher, 
teacher, and part
-time teacher, all of whom were unit 
employees in positions requiring 
State certification of 
their qualifications.  Since 2009, the Respondent has 

fou
nd it difficult to hire certified teachers and has i
n-creasingly used nonunit substitutes at the centers.  Most 
of these substitute teachers regularly worked more than 
10 hours per week. 
 Since 2011, the 
transportation 
de-partment 
has also relied on substitu
tes to fill van driver 
vacancies.  The newly hired substitute van drivers were 

regularly assigned to work in excess of 10 hours per 
week.  
 By the hearing date in this case, the Union had dispu
t-ed the Respondent™s use of nonunit substitutes for almost 
a de
cade.
3  During the negotiations for the collective
-bargaining agreement effective July 1, 2003, the parties 
3 In an email dated May 1
8, 2012, a union representative advised 
Respondent™s senior management that ﬁthe issue of the use of subst
i-tutes and aides has been a conflict . . .  for almost a decade.ﬂ  
 362 NLRB No. 30
                                                                                                     DECISIONS OF THE 
NATIONAL 
LABOR 
RELATIONS 
BOARD
 262 discussed the classification of substitutes and their rights 
to join the bargaining unit.  The Respondent maintained 

its position
 that only a certif
ied teacher could fill a unit 
teacher position.  In September 2003, the Union filed a 

grievance contending that a number of employees were 

misclassified as substitute nonunit employees instead of 
temporary unit employees because they filled vacancies, 
had 
regular long
-term schedules, and should have b
e-come unit employees after 60 days.  In an October 2003 
letter to Respondent™s counsel, the Union argued that the 
basis for its grievance was that the Respondent was using 

substitutes as a permanent staffing pa
ttern by regularly 
filling vacancies with substitutes.  In January 2004, the 

parties resolved the grievance, but the Union noted its 

continuing concern regarding the ﬁlong
-term use of su
b-stitutes who may not be qualified as teachers.ﬂ  In April 

2010, the p
arties settled another grievance relating to the 
classification of substitute employees
. B.  The Judge™s Decision
 The judge invoked two theories of violation in his 
analysis of the substitute employee issue.  His 
concl
u-sions of 
law and parts of his analysi
s indicate that he 
found merit in the General Counsel™s complaint alleg
a-tion that the Respondent™s use of substitutes entailed a 

failure to apply the parties™ contract to employees who 
were unit members, in violation of Section 8(a)(5) and 
(1) and 8(d) of 
the Act.  However, he also found that the 
Respondent™s failure to classify substitute employees as 
part
-time teachers and van drivers constituted a unilateral 
change in violation of Section 8(a)(5) and (1).  The judge 
reasoned that since 2009, the Responde
nt unilaterally 
changed its practice from filling the third staff position in 
each center classroom with a unit part
-time teacher to 
staffing these positions with nonunit substitute teachers.  
He observed that the Respondent ﬁsystematically refused 

or fail
ed to fill the teacher vacancies at issueﬂ and ﬁr
e-sorted to the de facto replacement of the third teacher 

with substitutes . . . .ﬂ  In addition, the judge found that 
since November 2011, the Respondent unilaterally 
changed its practice from hiring unit va
n drivers to hiring 
nonunit substitute drivers.   
 C. 
 Analysis
 1. Unilateral change in the use and classification 
 of substitutes
  On due process grounds, we reverse the judge™s unila
t-eral change finding with regard to substitute teachers and 
van drivers because this independent theory of 
an 
8(a)(5) 
violation was not alleged in the complaint, litigated at the 
hearing, or addressed in the General Counsel™s posthea
r-ing brief.  Instead, th
e record reflects a focus on Section 
8(d).  Paragraph 15(a) of the complaint, for example, 
focuses on the Respondent™s alleged failure to apply the 
contract to aides and van drivers.  Paragraph 19 expressly 

alleges an 8(d) theory of the case.  
 The violati
on alleged in the complaint and litigated by 
the parties was that the Respondent modified the colle
c-tive
-bargaining agreement within the meaning of Section 
8(d) by failing to apply contract terms to substitute e
m-ployees who regularly worked in excess of 10
 hours per 
week.  Indeed, in his opening statement, the General 
Counsel stated
, ﬁthis is an 8(d).  It™s alleged as an 8(d), 
which is a modification of the contract language.ﬂ   
 The briefing in this case supports the conclusion that 
only an 8(d) theory was
 contemplated and litigated.  In 
his posthearing brief, the General Counsel argued that 
the substitute teachers and van drivers were not subst
i-tutes as defined by the collective
-bargaining agreement 
because they were regularly scheduled to work 10 hours 
per week or more and thus, did not work ﬁday to day.ﬂ
4  Likewise, the General Counsel™s answering brief to the 
Respondent™s exceptions states that the controlling issue 
in this case is ﬁwhether the employees at issue were, in 
fact, utilized as substitutes as
 defined in the [collective
-bargaining agreement].ﬂ  
 As the Board has explained, ﬁ[t]he ‚unilateral change™ 
case and the ‚contract modification™ case are fundame
n-tally different in terms of principle, possible defenses, 
and remedy.ﬂ  
Bath Iron Works Corp
., 345 NLRB 499, 
501 (2005), affd. sub nom. 
Bath Marine Draftsmen's 
Assn. v. NLRB
, 475 F.3d 14 (1st Cir. 2007).  Thus, 
where, as here, the General Counsel has alleged an ﬁu
n-lawful modification of the contract[ ] within the meaning 

of Section 8(d), the Board
 is limited to determining 
whether the employer has altered the terms of a contract 
without the consent of the other party.ﬂ Id.  The R
e-spondent™s defense at trial challenged the General Cou
n-sel™s asserted contract modification theory.  It focused on 

the G
eneral Counsel™s position that the employees at 
issue were not substitutes as defined by the parties™ co
n-tract.  
 We recognize that the Board may find and remedy a 
violation even in the absence of a specific allegation in 
the complaint if the issue is clos
ely connected to the su
b-ject matter of the complaint and has been fully litigated.
5  4 The General Counsel also argued in his posthearing brief that the 
Respondent ﬁaltered or abolished an essential term of t
he collective
-bargaining agreement between the parties
Šthe scope of the bargaining 
unit
Šwithout the union™s consentﬂ by failing to treat the substitute 
teachers as unit aides in violation of 
Sec. 
8(a)(5)
 and (1)
 and 
8(d).  This 
is also 
a different
 theory
 than the unilateral change violation found by 
the judge.
 5 Pergament United Sales, Inc
., 296 NLRB 333, 334 (1989), enfd. 
920 F.2d 130 (2d Cir. 1990).
  Because we find that the matter was not 
                                                   SPRINGFIELD DAY NURS
ERY
  263 Whether a matter has been fully litigated rests in part on 
ﬁwhether the respondent would have altered the conduct 

of its case at the hearing, had a specific allegation bee
n made.ﬂ
6  Those requirements have not been met here.  
The Respondent lacked notice that it should also adduce 
facts to show that its practice with respect to the utiliz
a-tion of substitute employees did not change after 2009.  

The Respondent also lacked no
tice that it would have to 
marshal a legal defense to a theory that the General 
Counsel did not urge before or during the hearing.
7   Moreover, the evidence adduced at the hearing is i
n-sufficient to show in what respects, if any, the Respon
d-ent™s practice 
with regard to the use of substitutes di
f-fered materially since 2009 from what it had done before.  
While the evidence established that, since 2009, the R
e-spondent relied on the use of substitutes in greater nu
m-bers, the General Counsel proffered minimal e
vidence as 

to whether this reflected an actual change in how the 
Respondent sought to fill vacancies.  Clearly, the record 
does not support the judge™s finding that the Respondent 
systematically refused to fill teacher vacancies because, 
as the Respondent 
argues, there was no evidence that 
qualified employees were being denied bargaining unit 

positions for which they applied.
 Under these circumstances, we find that the Respon
d-ent did not have fair notice of the unilateral change the
o-ry.  See 
Pepsi Bottling 
Group
, 338 NLRB 1123, 1124 
(2003) (the unilateral change violation found by the 
judge was not alleged in the complaint or litigated at the 

hearing).
8  Accordingly, we reverse the judge™s finding.
 2.  Unlawful contract modification under Section 8(d)
 The ju
dge further found that the Respondent™s failure 
to provide contract benefits to substitute teachers and van 
drivers hired since March 21, 2011, constituted an u
n-lawful contract modification under Section 8(d) of the 
Act.
 9  The judge explained that, since 
2009, the R
e-fully litigated, as explained below, we need not determine whether the 
allegation was closely connected to the subject matter of the complaint.
 6 Id. at 335.
 7 See 
Champion International Corp
., 339 NLRB 672, 673 (20
03) 
(ﬁIt is axiomatic that a respondent cannot fully and fairly litigate a 
matter unless it knows what the accusation is.ﬂ).
 8 See also 
Baptist Medical Center
/Health Midwest
, 338 NLRB 346, 
348
Œ349 
(2002)
 (reversing the judge™s finding that the employer 
viola
t-ed Sec. 8(a)(1) by ejecting two nonemployee union organizers from the 
outside entrances of its facility
, because this violation was neither a
l-leged in the complaint nor fully litigated at the hearing); 
Sierra Bullets, 
LLC, 340 NLRB 242, 242
Œ243 (2003
) (reversing the judge™s finding of 
a violation on a theory not advanced by the General Counsel because 
the employer was not given sufficient notice that the issue would be 
litigated so as to comport with due process
 requirements
). 9 As previously mentione
d, a
lthough the judge concluded his anal
y-sis with respect to the Respondent™s use of substitute employees by 

finding 
a unilateral change
 violation
, his 
conclusions of 
law and part of 
spondent was using numerous substitute teachers who 
were not hired on a day
-to-day basis, but rather had been 
regularly scheduled on a weekly recurring basis.  In add
i-tion, the judge reasoned that the substitute van drivers at 

issue worked regu
larly, most at least 20 hours per week 

and all in excess of 10 hours per week, and thus the R
e-spondent acted in violation of clear and unambiguous 

contractual language by failing to apply the contract to 

these drivers.  While we affirm the judge™s finding 
of a 
violation as to the substitute van drivers, we reverse his 
finding with respect to the substitute teachers on the 

ground that the allegation is time
-barred under Section 
10(b).  
 Section 10(b) states in pertinent part that ﬁ[n]o co
m-plaint shall issue 
based on any unfair labor practice o
c-curring more than six months prior to the filing of the 

charge with the Board.ﬂ  The 10(b) period does not 
commence until the charging party has clear and un
e-quivocal notice of the violation.  
Broadway Volkswagen
, 342 NLRB 1244, 1246 (2004), enfd. sub nom. 
East Bay 
Automotive Council v. NLRB
, 483 F.3d 628 (9th Cir. 
2007).  Here, the Union had clear and unequivocal notice 

outside the 10(b) limitations period that the Respondent 

was not applying the collective
-bargaining a
greement to 
substitute teachers who were not hired on a day
-to-day 
basis.  The history between the parties, including the 
grievances, contract negotiations, and other communic
a-tions from 2003 onward, shows that the Union had the 
requisite notice of the Res
pondent™s use of substitute 
teachers well before March 21, 2011.  The Union™s pos
i-tion and complaints in those earlier conflicts echo the 

allegations now before the Board.  The record reflects 
that the Respondent consistently refused to apply the 
contract 
to employees who regularly worked more than 
10 hours as substitute teachers.
10   Further, we conclude that the Respondent™s conduct 
outside the 10(b) period cannot be treated as a continuing 
violation in this case.  In 
St. Barnabas Medical Center
, 343 NLRB
 1125, 1127 (2004), the Board noted that 
when an ﬁalleged unfair labor practice may be characte
r-ized as a contract repudiation, the unfair labor practice 
occurs at the moment of the repudiation, and the 10(b) 

period begins to run at the moment the union ha
s clear 
and unequivocal notice of that actﬂ and ﬁall subsequent 

failures of the respondent to honor the terms of the 

agreement are deemed consequences of the initial rep
u-diation.ﬂ  In 
St. Barnabas
, the Board found that the co
m-his rationale establish that he found merit in the General Counsel™s 8(d)
 contract modification allegation.  
 10 The General Counsel, in his answering brief, states that he ﬁdoes 
not dispute that the unlawful conduct with respect to classroom subst
i-tutes began outside the 10(b) period.ﬂ  
                                                                                                                                                               DECISIONS OF THE 
NATIONAL 
LABOR 
RELATIONS 
BOARD
 264 plaint was time 
barred because
 the union had clear and 
unequivocal notice outside the 10(b) period that the r
e-spondent repudiated the contract by failing to apply its 
terms to classifications of employees who it asserted 
were not members of the bargaining unit.  Id. at 1129.  

As in 
St.
 Barnabas
, the Respondent™s consistent refusal 
to apply the contract to the disputed substitute teachers 

outside the 10(b) period amounted to repudiation, a co
m-pleted violation of the Act, and thus was not a continuing 
violation.
11
 II.   CHANGE IN VACATION
 AND LEAVE POLICY
 The parties™ collective
-bargaining agreement provided 
that full
-time and part
-time employees accrue up to 12 
paid leave days per year, which time ﬁmay be used for an 
Employee™s illness or medical needs, or illness in an 
Employee™s family,
 or for personal reasons.ﬂ  Article 
26.2 also authorizes any supervisor with ﬁa reasonable 
belief that an employee is misusing sick timeﬂ to request 
a doctor™s note from the employee.  Sometime after June 

8, 2011,
12 Transportation Director Tony Buijnarowsk
i issued an addendum to the 
transportation 
operations 
manual.  The document, entitled, ﬁTransportation Guid
e-lines,ﬂ included substantive provisions addressing the use 

of sick and vacation leave.  Specifically, the guidelines 

provided as follows:
  If you ar
e out of work using paid time off for sick time 
of 3 days or more, you must have a doctor™s note prior 
to returning to work.  If a letter from a doctor is not 
provided, these dates will be marked on your record as 
unexcused absences.  If excessive (three t
imes or more) 
unexcused absences occur, it will result in a discipl
i-nary action.
  If you need time off for a planned appointment or vac
a-tion, it must be approved by your supervisor at least 
11 Contrary to his colleagues, Chairman
 Pearce agrees with the judge 
that the 
allegation that the Respondent unlawfully modified the contract 
by failing 
to classify substitute teachers as unit employees 
is not 10(b) 
barred.  The Respondent bore the burden of proving that it clearly 
communicated
 its modification of the contract to the Union.  See, e.g., 
Logan County Airport
 Contractors
, 305 NLRB 854, 859 (1991).  As 
the judge found, however, it was not until after 2009 that the Union had 

notice of the 
Respondent™s possible
 contract modification, 
and it was 
only within the limitations period that the Union learned
Šthrough its 
grievances and pursuit of additional information
Šthe magnitude of the 
Respondent™s use of substitute teachers.  In these circumstances, the 
Chairman finds that the Union did n
ot have the requisite ﬁclear and 
unequivocalﬂ notice outside the 10(b) period that could bar the instant 
charge.  See 
A & L Underground
, 302 NLRB 467, 478 (1991). 
 On the merits, the Chairman agrees with the judge that the 
8(d)/8(a)(5) violation involving 
substitute teachers was established. 
 12  The transportation guidelines state that they were updated June 8, 
2011. 
 one week in advance.  This request must be submitted 
in writing on
 a Time Adjustment Form. 
  After a unit employee brought the guidelines to the attention 
of 
Union 
Representative Bruce Ballenger, Ballenger r
e-viewed the provisions and raised his concerns over the pol
i-cy changes during a September 7 meeting on another ma
t-ter.  Patty Guenette, the Respondent™s 
vice 
president 
of 
op-erations
, thereafter notified the van drivers at a meeting the 
same day that the new rule was rescinded.  Rick Tremblay, 

the Respondent™s 
senior 
human 
resource 
administrator
, read 
aloud to the 
drivers the applicable leave provisions from the 
collective
-bargaining agreement and provided the drivers 
with a copy of those provisions.
 The judge found that the Respondent violated Section 
8(a)(5) and (1) by unilaterally changing sick leave and 
vacation
 policies for employees in the 
transportation 
de-partment
.  He rejected the Respondent™s argument that it 
effectively repudiated the unilateral change under the 
standards set forth in 
Passavant Memorial Area Hospital
, 237 NLRB 138, 138 (1978).  
 We adopt th
e judge™s finding.  Contrary to our dissen
t-ing colleague, we find that the transportation director™s 
guidelines
Šthat were formally incorporated into the 
Respondent™s 
transportation 
operations 
manual, and 
which established new leave policies
Šconstituted a m
a-terial and substantial change, and were therefore unla
w-ful.  The rules not only mandated requirements contrary 
to the parties™ negotiated agreement, but also expressly 

imposed discipline in the event of noncompliance with 
those requirements.  Regardless o
f whether employees 
complied with the new policy, they were officially su
b-ject to its requirements and it had the potential to impact 

their willingness to use sick leave.  See 
Flambeau Ai
r-mold Corp.
, 334 NLRB 165, 16
5Œ166 (2001) (unilateral 
change regardin
g sick leave was material and substantial 
when it required employees to decide an hour in advance 

whether they would be reporting for work or using sick 
leave, when they previously could wait until the time 
they departed for work; it was immaterial that th
e change 
might not have been unreasonable or that no employee 
was disciplined for a violation).  Moreover, the policy 
was part of the employees™ work rules (and therefore 
their terms and conditions of employment) potentially for 

as long as 3 months before 
the Union was made aware of 
it in September.
13 We further agree with the judge that the Respondent 
failed to repudiate this unlawful unilateral change under 

the 
Passavant 
standards when it simply notified emplo
y-ees that the new rules were rescinded and rea
d aloud the 
13  The record is unclear about when the policy was announced, only 
that it was sometime after June 8.
                                                                                                     SPRINGFIELD DAY NURS
ERY
  265 applicable leave of absence provisions from the colle
c-tive
-bargaining agreement.  The Respondent made no 
mention of the rescission having been made as a result of 
its bargaining obligation.  As found by the judge, there 
was no admission of wron
gdoing, evidence that the 
guidelines were removed from the Transportation Oper
a-tions Manual, or even testimony that the Respondent 

apprised employees that it would bargain with the Union 

in the future over changes to terms and conditions of 
employment as r
equired under the Act.  As a result, the 
rescission failed to remedy the harm to the Union as a 
bargaining representative and to the employees™ relatio
n-ship with it.
14 AMENDED 
CONCLUSIONS OF 
LAW Substitute the following for Conclusion of Law 4 in 
the judge
™s decision.
 ﬁ4. By failing to provide contract benefits to substitute 
van drivers hired since March 21, 2011, who worked 

regularly more than 10 hours per week, the Respondent 

modified the parties™ collective
-bargaining agreement 
without the Union™s consen
t, in violation of Section 
8(a)(5) and (1) and 8(d) of the Act.ﬂ
 AMENDED 
REMEDY
 We adopt the administrative law judge™s remedy with 
the following modifications.
 The judge™s remedy requires the Respondent to make 
whole each substitute employee for every week after 

March 21, 2011, that he/she worked a minimum of 10 

hours. The remedy for an 8(d) contract modification, 
14 Unlike his colleagues and the judge, Member Johnson finds that 
the General Counsel failed to show that the 
Respondent made 
a unila
t-eral change in violation of Sec. 8(a)(5).
  Not every unilateral change in 
employee terms and conditions of employment constit
utes a breach of 
the employer's bargaining obligation.
  The change must be 
a material, 
substantial, and significant
 one. 
 Crittenton Hospital
, 342 NLRB 686, 
686 (2004). 
In this case, at some undefined time in the summer of 2011, 
the Respondent™s transporta
tion director issued a memo announcing a 
new leave of absence rule.  O
nce senior management learned of the 
transportation director™s memo, it immediately notified employees that 
the rule
 was
 rescinded.  
The General Counsel
 failed to adduce evidence 
showing
 how long the change was in effect and that it actually affected 
any 
employees. 
 Accordingly, 
Member Johnson would dismiss this 
unilateral change 
allegation
 because the General Counsel failed to meet 
his burden of proving that the change was material, subs
tantial, and 
significant
. See 
Crittenton Hospital
, 342 NLRB at 686 (employer™s 
change in the dress code policy was not material, substantial, and si
g-
nificant where the General Counsel presented no evidence how this 
change affected or would affect the emplo
yees™ terms and conditions of 
employment); 
Ferguson Enterprises
, 349 NLRB 617, 618 (2007)
 (Ge
n-
eral Counsel failed to establish that the implementation of 
cell phone 
policy resulted in 
substa
ntial and material change in
 drivers' working 
conditions where the
re no evidence
 existed
 as to how the drivers™ jobs 
were affecte
d).  
He therefore does not reach the issue whether, if the 
Respondent™s conduct was unlawful, it effectively repudiated that vi
o-
lation.
 however, ﬁis to honor the contract.ﬂ  
Bath Iron W
orks
, 345 NLRB at 501.  As discussed above, the 2009
Œ2012 
collective
-bargaining agreement applied to employees 
who 
regularly
 worked more than 10 hours per week.  
Accordingly, we shall amend the remedy 
to comport 
with the Board™s standard 8(d) make
-whole re
medy and 
require the Respondent
 to apply the terms of the parties™ 
2009Œ2012 collective
-bargaining agreement to those 
substitute van drivers who regularly worked more than 
10 hours per week since March 21, 2011.  We shall also 
require the Respondent to mak
e these substitute van 
drivers whole for any loss of earnings and other benefits, 
including seniority and other rights retroactive to their 
date of hire, resulting from the Respondent™s unlawful 

failure to properly apply the collective
-bargaining 
agreement
.  The make
-whole remedy shall be computed 
in accordance with 
Ogle Protection Service
, 183 NLRB 
682 (1970), enfd. 444 F.2d 502 (6th Cir. 1971), with i
n-terest at the rate prescribed in 
New Horizons
, 283 NLRB 
1173 (1987), compounded daily as prescribed in 
Ken-tucky River Medical Center
, 356 NLRB 
6 (2010).   Fu
r-ther, we shall order the Respondent to compensate these 
employees 
for the adverse tax consequences, if any, of 
receiving 
lump
-sum
 backpay awards, and to file a report 
with the Social Security Administrat
ion allocating the 
backpay awards to the appropriate calendar quarters for 
each employee.  See 
Don Chavas, LLC d/b/a Tortillas 
Don Chavas
, 361 NLRB 
101 (2014).
 ORDER
 The National Labor Relations Board orders that the 
Respondent, Springfield Day Nursery a/k
/a Square One, 
Springfield, Massachusetts, its officers, agents, succe
s-
sors, and assigns, shall 
 1. Cease and desist from
 (a) Discharging or otherwise discriminating against 
any employee for supporting the United Automobile, 
Aerospace and Agricultural Impl
ement Workers of 
America, AFL
ŒCIO, Local 2322
, or any other union.
 (b) Implementing changes to terms and conditions of 
employment without first giving the Union notice and an 

opportunity to bargain over the changes and effects of 

those changes, including t
he effects of installing video 
monitors in all vans driven by van drivers, changes to 
vacation and leave policies, or otherwise failing or refu
s-
ing to bargain collectively and in good faith with Local 
2322 as the collective
-bargaining representative of ba
r-gaining unit employees.
 (c) Coercively questioning employees, verbally or 
through questionnaires, about communications with their 
labor representative regarding their terms and conditions 
of employment.
                                                    DECISIONS OF THE 
NATIONAL 
LABOR 
RELATIONS 
BOARD
 266 (d) Unreasonably refusing to provide information or 
unreasonably delaying providing information requested 
by the Union that is relevant and necessary for it to carry 
out its duties as labor representative.
 (e) Failing to apply the contract™s terms to all emplo
y-ees covered by the collective
-bargaining agreeme
nt b
e-tween the Respondent and the Union, including the fai
l-ure to pay contract wages and benefits to all substitute 
van drivers who are regularly scheduled to work 10 
hours per week or more.
 (f) In any like or related manner interfering with, r
e-straining, 
or coercing employees in the exercise of the 
rights guaranteed them by Section 7 of the Act.
 2. Take the following affirmative action necessary to 
effectuate the policies of the Act.
 (a) On request of the Union, rescind the unilateral 
changes made to the e
mployees™ terms and conditions of 
employment concerning installing video monitors in all 
vans driven by van drivers and changes to its vacation 

and sick leave policy.
 (b) Before implementing any changes in wages, hours
, or other terms and conditions of emp
loyment of unit e
m-ployees that are not contained in the collective
-bargaining agreement, notify and, on request, bargain 
with the Union as the exclusive representative of the e
m-ployees in the following appropriate unit concerning 
terms and conditions of em
ployment and, if an unde
r-standing is reached, embody the understanding in a 
signed agreement:
  All regular full
-time and regular, part
-time Lead 
Teachers, Kindergarten Teachers, Teachers, FCC Ou
t-reach Workers, FCC Educational Coordinators, Aides, 

Bus Monit
ors, Parent Workers, Cooks, Cook™s Assi
s-tants, School
-Age Site Coordinators, School
-Age 
Group Leaders, School
-Age Assistant Group Leaders, 
Van Drivers, and Custodial and Maintenance Emplo
y-ees, employed by Square One and excluding all limited 
part
-time, tem
porary, substitute, casual and student 
Employees, all executive, managerial, supervisory and 
confidential Employees and all other Employees.
  (c) Apply the terms of the parties™ 2009
Œ2012 colle
c-tive
-bargaining agreement to all van drivers employed 
since Ma
rch 21, 2011
, as substitute employees, who re
g-ularly worked more than 10 hours per week, and make 

them whole for any loss of earnings and other benefits 

provided in the collective
-bargaining agreement, inclu
d-ing seniority and other rights retroactive to th
eir date of 
hire, in the manner set forth in the remedy section of the 

judge™s decision as amended in this decision. 
 (d) Within 14 days from the date of this Order, offer 
Dorothy Wilson full reinstatement to her former job or, if 
that job no longer exists
, to a substantially equivalent 
position, without prejudice to her seniority or any other 

rights or privileges previously enjoyed.
 (e) Make Dorothy Wilson whole for any loss of ear
n-ings and other benefits suffered as a result of the discri
m-ination against 
her, in the manner set forth in the remedy 

section of the judge™s decision as amended in this dec
i-sion. 
 (f) Within 14 days from the date of this Order, remove 
from its files any reference to Dorothy Wilson™s unlawful 

discharge, and within 3 days thereafte
r notify her in wri
t-ing that this has been done and that the discharge will not 

be used against her in any way.
 (g) Compensate Dorothy Wilson and the affected van 
drivers for the adverse tax consequences, if any, of r
e-ceiving a lump
-sum backpay award, and 
file a report 
with the Social Security Administration allocating the 

backpay award to the appropriate calendar quarters for 

each employee.
 (h) Preserve and, within 14 days of a request, or such 
additional time as the Regional Director may allow for 
good ca
use shown, provide at a reasonable place desi
g-nated by the Board or its agents, all payroll records, s
o-cial security payment records, timecards, personnel re
c-ords and reports, and all other records, including an ele
c-tronic copy of such records if stored in
 electronic form, 
necessary to analyze the amount of backpay due under 

the terms of this Order.
 (i) Within 14 days after service by the Region, post at 
its facility in Springfield, Massachusetts, copies of the 

attached notice marked ﬁAppendix.ﬂ
15  Copies of the 
notice, on forms provided by the Regional Director for 
Region 1, after being signed by the Respondent™s autho
r-ized representative, shall be posted by the Respondent 
and maintained for 60 consecutive days in conspicuous 

places including all 
places where notices to employees 
are customarily posted.  In addition to physical posting of 
paper notices, the notices shall be distributed electron
i-cally, such as by email, posting on an intranet or an i
n-ternet site, and/or other electronic means, if th
e Respon
d-ent customarily communicates with its employees by 

such means.  Reasonable steps shall be taken by the R
e-spondent to ensure that the notices are not altered, d
e-faced, or covered by any other material.  In the event 
that, during the pendency of the
se proceedings, the R
e-spondent has gone out of business or closed the facility 

involved in these proceedings, the Respondent shall d
u-15 If this Order is enforced by a judgment of a United St
ates court of 
appeals, the words in the notice reading ﬁPosted by Order of the N
a-tional Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a Jud
g-
ment of the United States Court of Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ
                                                    SPRINGFIELD DAY NURS
ERY
  267 plicate and mail, at its own expense, a copy of the notice 
to all current employees and former employees employed 

by the Re
spondent at any time since March 21, 2011.
 (j) Within 21 days after service by the Region, file 
with the Regional Director for Region 1 a sworn certif
i-cation of a responsible official on a form provided by the 
Region attesting to the steps that the Respond
ent has 
taken to comply.
 IT IS FURTHER ORDERED
 that the complaint is dismissed 
insofar as it alleges violations of the Act not specifically 

found.
 APPENDIX
 NOTICE 
TO 
EMPLOYEES
 POSTED BY 
ORDER OF THE
 NATIONAL 
LABOR 
RELATIONS 
BOARD
 An Agency of the United 
States Government
  The National Labor Relations Board has found that we vi
o-lated Federal labor law and has ordered us to post and obey 

this notice.
 FEDERAL LAW GIVES YO
U THE RIGHT TO
 Form, join, or assist a union
 
Choose representatives to bargain with us o
n your behalf
 Act together with other employees for your ben
e-fit and protection
 Choose not to engage in any of these protected 
activities.
  WE WILL NOT 
discharge or otherwise di
scriminate 
against any of you for supporting the United Automobile, 
Aerospace a
nd Agricultural Implement Workers of 
America, AFL
ŒCIO,
 Local 2322
, or any other union.
 WE WILL NOT
 implement changes to terms and cond
i-tions of employment without first giving the Union n
o-
tice and an opportunity to bargain over the changes and 
effects of t
hose changes, including the effects of i
n-stalling video monitors in all vans driven by van drivers, 
changes to vacation and leave policies, or otherwise fai
l-ing or refusing to bargain collectively and in good faith 
with Local 2322 as the collective
-bargain
ing represent
a-tive of bargaining unit employees.
 WE WILL NOT
 coercively question you, verbally or 
through questionnaires, about communications with your 
labor representative regarding your terms and conditions 
of employment.
 WE WILL NOT 
unreasonably refuse
 to provide info
r-mation or unreasonably delay in providing information 
requested by Local 2322 that is relevant and necessary 
for it to carry out its duties as labor representative.
 WE WILL NOT
 fail to apply the contract™s terms to all 
employees covered by
 the collective
-bargaining agre
e-ment
 between us and the Union, 
including not paying 
contract wages and benefits 
to all substitute van drivers 

who are regularly scheduled to work 10 hours per week 
or more.
 WE WILL NOT 
in any like or related manner interfere
 with, restrain, or coerce employees in the exercise of the 
rights listed above.
 WE WILL
, on request of the Union, rescind the unila
t-eral changes made to your terms and conditions of e
m-ployment concerning installing video monitors in all 
vans driven by van
 drivers and changes to our vacation 
and sick leave policy. 
 WE WILL
, before implementing any changes in your 
wages, hours, or other terms and conditions of emplo
y-ment that are not contained in the collective
-bargaining 
agreement, notify and, on request, b
argain with the U
n-ion as your exclusive collective
-bargaining representative 
in the following bargaining unit: 
  All regular full
-time and regular, part
-time Lead 
Teachers, Kindergarten Teachers, Teachers, FCC Ou
t-reach Workers, FCC Educational Coordinators
, Aides, 
Bus Monitors, Parent Workers, Cooks, Cook's Assi
s-tants, School
-Age Site Coordinators, School
-Age 
Group Leaders, School
-Age Assistant Group Leaders, 
Van Drivers, and Custodial and Maintenance Emplo
y-ees, employed by Square One and excluding all limi
ted 
part
-time, temporary, substitute, casual and student 
Employees, all executive, managerial, supervisory and 
confidential Employees and all other Employees
  WE WILL
 apply
 the terms of the parties™ 2009
Œ2012 
collective
-bargaining agreement to all van 
drivers e
m-ployed since March 21, 2011
, as substitute employees, 
who regularly worked more than 10 hours per week, and 
WE WILL 
make them whole for any loss of earnings and 
other benefits provided in the collective
-bargaining 
agreement, including seniority a
nd other rights retroa
c-tive to their date of hire, plus interest.
 WE WILL
 within 14 days from the date of the Board™s 
Order, offer Dorothy Wilson full reinstatement to her 
former job or, if that job no longer exists, to a substa
n-tially equivalent position,
 without prejudice to her senio
r-ity or any other rights or privileges previously enjoyed.
 WE WILL
 make Dorothy Wilson whole for any loss of 
earnings and other benefits resulting from her discharge, 

less any net interim earnings, plus interest.
 WE WILL
, wit
hin 14 days from the date of the Board™s 
Order, remove from our files any reference to the unla
w-ful discharge of Dorothy Wilson, and 
WE WILL
, within 3 
days thereafter, notify her in writing that this has been 
done and that the discharge will not be used ag
ainst her 
in any way. 
   DECISIONS OF THE 
NATIONAL 
LABOR 
RELATIONS 
BOARD
 268 WE WILL
 compensate Dorothy Wilson and the affected 
van drivers for the adverse tax consequences, if any, of 
receiving a lump
-sum backpay award, and 
WE WILL
 file a 
report with the Social Security Administration allo
 cating 
the backpay
 award to the appropriate calendar quarters 
for each employee.
  SPRINGFIELD 
DAY 
NURSERY A
/K/A 
SQUARE 
ONE
   
The Board™s decision can be found at 
www.nlrb.gov/case/01
-CA-062517
 or by using the QR code 
below.  Alternatively, you can obtain a copy of the decision 
from the Executive Secretary, National Labor Relations 
Board, 1099 14th Street, N.W., Washington, D.C. 20570, or 

by calling (202) 273
-1940.     JoAnne
 P.
 Howlett
, for th
e General Counsel
. Richard D. Hayes, Ja
mes R. Channing
, and
 Kate R. O™Brien, 
Esqs
. (Sullivan, Hayes & Quinn, LLC), 
for the Respondent
. DECISION
 STATEMENT OF THE 
CASE
 MICHAEL 
A. ROSAS
, Administrative Law Judge.  This case 
was heard in Northampton and Spring
field, Massachusetts, over 
the course of 10 days in July and September 2012.  
The co
m-plaint
, as amended,
 alleges that 
Springfield Day Nursery a/k/a 
Square One (the Company): 
(1) violated Section 8(a)(5) 
of the 
National Labor Relations Act (the Act)
1 by failing to bargain in 
good faith 
with the United Automobile, Aerospace and Agricu
l-tural Implement Workers of America, AFL
ŒCIO, Local 2322 
(the Union) 
by failing to respond or in delaying in responding 

to the Union™s information requests; (2) violated Se
ction 
8(a)(5) and (d) by employing nonbargaining unit members to 

perform 
bargaining unit work;
2 (3) 
coercively questioned 
em-ployees about 
communications with their 
union representat
ive 
in violation of Section 8(a)(1)
; (4) unilaterally changed the 
terms and
 conditions of employment by placing surveillance 
cameras in vans and 
issuing guidelines 
that altered contractual 

vacation and sick leave policies
 in violation of Section 8(a)(5)
; and (5) 
violated Section 8(a)(3) and (1) by 
reduc
ing 
the hours 
of employee D
orothy Wilson and discharg
ing 
her to discourage 
1 29 U
.S.C. §
 151
Œ169.
 2 The charge relati
ng this specific allegation, Case 01
ŒCAŒ064951, 
was filed on September 21, 2011. 
 other
 employees from engaging in protected concerted
 activ
i-ties.
 On the entire record, including my observation of the d
e-meanor of the witnesses, and after considering briefs submitted 
by the General Counsel 
and counsel for the Company, I make 

the following 
 FINDINGS OF 
FACT
 I.  JURISDICTION
 The Company, a Massachusetts not
-for
-profit corporation, 
provides early childhood education and childcare services to 
low income and disadvantaged families in Springfield 
and H
o-lyoke, Massachusetts, where it annually derives gross revenues 

in excess of $250,000, and purchases and receives goods valued 
in excess of $5000 directly from points outside of the Co
m-monwealth of Massachusetts.  The Company admits, and I find, 
that 
it is an employer engaged in commerce within the meaning 
of Section 2(2), (6), and (7) of the Act and that the Union is a 
labor organization within the meaning of Section 2(5) of the 

Act. 
 II.  ALLEGED UNFAIR LABOR
 PRACTICES
 A.  The Parties
 The Company
, licensed by the 
State of Massachusetts
, pro-vides 
daily services
 to preschool children
, and before and after 
school childcare to
 approximately
 1200 school
-aged children 
througho
ut the greater Springfield, 
Massachusetts 
area. 
The 
Company™s programs include
 center
-based programs, 
home
-based 
childcare programs, and school
-age childcare programs 
in public school facilities.
3  The Company has had a collective
-bargaining relationship 
with the Union 
since the 1980s. 
 The most recent 
collective
-bargaining agreemen
t (CBA) was effective from September 30, 
2009
, through June 30, 2012.
4  The CBA recogni
zes the Union 
as the exclusive representative of the following employees:
  [A]ll
 regular full
-time and regular, part
-time Lead Teachers, 
Kindergarten Teachers, Teachers, FCC Outreach Workers, 
FCC Educational Coordinators, Aides, Bus Monitors, Parent 
Workers, Cooks, Cook™s Assistants, School
-Age Site Coord
i-nators, School
-Age Group Lead
ers, School
-Age Assistant 
Group Leaders, Van Drivers, and Custodial and Maintenance 

Employees, employed by Square One and excluding all li
m-ited part
-time, temporary, substitute, casual and student E
m-ployees, all executive , managerial, supervisory and conf
ide
n-tial Employees and all other Employees.
5  B.
 The Company™s Operations
 The 
Company provides 
chi
ldcare to infants, toddlers
, and 
preschool 
age children
 at five centers.  Each center has clas
s-rooms, each of which is staffed by three employees.  Prior to 
2002, those employees consisted of a lead teacher, teacher, and 
part
-time teachers™ aide.  
Lead t
eacher
s and teachers are State 
certified to run a classroom; teachers™ aides are not required to 
3  R. Exh. 29.
 4  GC Exh. 5.
 5  GC Exh. 5 at 2
Œ3.
                                                                                                     SPRINGFIELD DAY NURS
ERY
  269 have any teaching certifications, but may not be left alone wit
h children in a classroom.  In 2002, the Company upgraded the 
third classroom position from a part
-time teachers™ aide to a 
part
-time teacher.
 The Company™s School Age Child Care Program (SA
CC) operates 
before school and after school, as well as during the
 summer recess, at seven schools: 
Massachusetts Career Deve
l-opment Institute (MCDI), Marble Street, Brunton School, 
Sumner Avenue School, Lynch School, Harris School
, and 
Trinity Church. Each SACC facility has a site coordi
nator and 
group leader; both are 
bargaining unit classifications. S
ite coo
r-dinator
s and 
group leader
 are required to have a minimum 
amount of postsecondary education, experience working with 
school age children,
 and first aid 
certifications.
6 The Company also provides daily van transporta
tion for 
200Œ300 children to and from the centers and SACC facilities.
7 An additional 
van 
delivers 
meals 
to th
ose facilities. 
 Eight 
full
-time equivalent van driver positions
 are assigned to 
eight
 pas-senger vans to cover 16 shifts (8 morning shifts, 8 afte
rnoon 
shifts); drivers must be State licensed to transport children. The 
transportation staff includes 
substi
tute van drivers
. Like subst
i-tute teachers and part
-time teachers, substitute drivers are paid 
on a per diem basis and receive no fringe benefits.
8 Program standards promulgated by the Massachusetts D
e-partment of Early Education and Care (EEC) apply to all 
com-pany staff: administrators, teachers, teachers™ aides, support, 
and custodial staff.
  Essentially, teachers must be certified 
based on qualific
ations derived from educational course
 work 
in 
childhood development
, while the qualifications of teachers™ 
aides and substitute employees are minimal.
9  State funding is 
based on the Company™s progress in meeting teacher qualific
a-tion standards.  Teachers
™ aides, substitute employees, and te
m-porary employees are not included in such calculations.
10 III. THE COMPANY
™S USE OF SUBSTITUTE 
AND 
 TEMPORARY EMPLOYEES
 Article 6.2(a) of the 
CBA 
defines ﬁRegular Full
-timeﬂ and 
ﬁRegular Part
-time Employeesﬂ as follows:
  Regular full
-time Employees are those persons who are e
m-ployed and regularly scheduled to work for a minimum of 
thirty
-five (35) hours per week. Regular part
-time Employees 
are those persons who are employed and regularly scheduled 

to work for a minimum 
of ten (10) hours or more, but less 

than thirty
-five (35) hours per week.
  Article 6.2(b) 
states, in pertinent part, that the Company 
ﬁshall not be restricted in its discretion to employ Limited Part
-6 Unlike staff at the Centers, there is no requirement that SAAC 
staffers be certified as t
eachers.  (GC Exh. 59; Tr. 1074
Œ1076, 1367
Œ1368.)
 7 Although much of Anthony Bujniarowski™s testimony was inco
n-
sistent and contrary to the weight of the credible evid
ence, see infra, no 
one else provided such information. 
 (Tr. 1246.) 
 8 GC Exh
s. 43
Œ44; R. Exh. 23.
 9  R. Exh. 58 at 23
Œ25; GC Exh. 4 at 23
Œ25.
 10  
The General Counsel does not contest the propriety, from a bus
i-ness standpoint, of the Company™s efforts to m
aximum State funding. 
(R. Exh. 59
Œ60; Tr. 105
Œ114.)
 time, Temporary, Substitute, Casual or Student Employees
.ﬂ 
Temporary and substitute employees are defined as follows:
  b. Limited Part
-time. Temporary, Substitute, Casual or St
u-dent Employees: Square One shall not be restricted in its di
s-cretion to employ Limited Part
-time, Temporary, Substitute, 
Casual or Stud
ent Employees. The terms ﬁTemporary E
m-ployeeﬂ shall be defined as an Employee hired for a period of 
time to fill a vacancy or replace an Employee who is on vac
a-tion, on a leave of absence or for any other reason not at work, 
or to complete a special job as
signment. 
 Such Temporary 
Employees shall not be covered by this Agreement, except 
that a Temporary Employee hired to fill a vacancy created as 
the result of a voluntary or involuntary resignation, who meets 

the qualifications for the position specified by
 the Square One 
job description and Department of Early Education and Care 
(ﬁEECﬂ) regulations, shall become a regular Employee if e
m-ployed more than sixty (60) consecutive working days, and 
shall receive all the benefits and seniority retroactive to the 
date of hire. The preceding sentence does not constitute an a
l-
ternative to filing a vacant position.
11 ﬁCasual and Substitute 
Employeesﬂ are defined as Employees hired on a day
-to
-day 
basis to fill a vacancy, or to replace an Employee who is on 

assignment. ﬁ
Student Employeesﬂ are defined as students 
placed at Square One in conjunction with a student placement 
program. 
 Such Limited Part
-time, Temporary, Substitute, 
Casual and Student Employees shall not be covered by this 
Agreement.
12  Article 36.5 
provided ad
ditional context with respect to the 
employment of part
-time teachers™ aides as substitutes:
  Part
-time Employee Relief Hours Pay Rate: An Aide who 
works in excess of his/her regularly scheduled hours, subst
i-
tuting in positions requested by the Director, w
ill be paid 
his/her normal Aide rate of pay.
13  The Company has, over the last several decades, 
used subst
i-tute and temporary employees.
14  In September 2003, the Union 
filed a grievance alleging the misclassification of certain e
m-ployees 
as subs
titute emplo
yees instead of 
temporary emplo
y-ees 
since they 
fil
led
 vacancies
, had regular long
-term sche
d-ules, and should have 
become 
unit em
ployees after 60 days
.15  In January 2004, the Union withdrew the 
grievance, 
but noted 
the continuing disagreement regarding the 
interpretation of 
article 
6.2(b)
 as applied to long
-term 
substitutes not qualified 
as 
teachers.
16  On January 
23, 2008, the parties 
resolv
ed several 
grievances and 
unfair labor practices by a
gree
ing
 to modify the 
11  In a 2003 letter, the Company asserted that ﬁsixty (60) consec
u-
tive working daysﬂ is a period without any break or interruption. (R. 
Exh. 1 at 3.)
 12 GC Exh. 5 at 3.
 13 GC Exh. 4 at 27.
 14 The Company™s l
ong
-term use of substitute employees is not di
s-puted. 
 (Tr. 1032
Œ1034, 1494
Œ1498, 1551
Œ1552, 1605, 1610, 1794
Œ1795.)
 15 R. Exh. 34.
 16 R. Exh. 2.
                                                                                                     DECISIONS OF THE 
NATIONAL 
LABOR 
RELATIONS 
BOARD
 270 definition of regular part
-time and ﬁ
limited
 part
-timeﬂ emplo
y-ees in the SACC departments.
17 Approximately 6 years passed without any major disagre
e-ment as to the Company™s classification of employees until 
2009
, when the Union sent the Company an i
nformation r
e-quest 
for documents 
relat
ing to the use of substitute 
teachers
, custodial and maintenance employees.
18  The Union subs
e-quently filed a charge alleging delay, but the parties resolved 
the issue and the Company provided the information.
19  Two of 
those 
six 
teachers
, Sandra Reyes and C
armen Santiago, as well 
as Thomas Gardner, a temporary custodian, became 
unit e
m-ployees in 2009 
after the 
Union challenged the
ir classification 
by the 
Company
 as non
unit substitutes.ﬂ
20  On 
April 13, 2010
, the parties settled another 
grievance 
by 
converting
 two 
subst
i-tute teachers
 and a tempo
rary custodian
 to 
unit position
s.21 In the SACC program, substitute and temporary employees 
have generally covered brief absences of bargaining unit e
m-
ployees.
22  The SACC program director contacts substitute 
employees on a weekly basis to determine their availability. In 
cases of extended leave of unit employees, the Company posts 
openings for temporary employees and hires them for fixed 
periods of time at specif
ic locations.
23 Similarly, the Centers have utilized substitutes and temp
o-rary employees to fill in for unit members on leave or for v
a-cancies as long as the parties have had a bargaining relatio
n-ship.
24  Prior to 
200
3, the Company routinely staffed its cent
er-based classro
oms with l
ead 
teachers, 
teachers
, and 
teachers™ 
aides. 
 The 
State 
recognizes job classifications correspond
ing
 to 
each.25  In 2002, the Company 
decided to 
upgrade 
its teachers™ 
17 GC Exh. 100.
 18 The information request was identified but not offered into ev
i-dence.
  (Tr. 1178
Œ1180.) 
However, the subsequent settlement agre
e-ment indicates that this sequence occurred in 2009. 
 (GC Exh. 99.)
 19 GC Exh. 60.
 20 GC Exh
s, 52, 54.
 21 GC Exh. 54.
 22 The CBA provides unit employees with up to 37 paid days off per 
year. 
 (GC Exh. 5 at 18
Œ20
.) 23 Given
 the General Counsel™s withdrawal of that portion of the 
charge challenging the Company™s use of substitute and temporary 
employees in the SACC program, testimony by Gloria Chacon, a 
SACC employee, is irrelevant. She was hired as a substitute employee 
grou
p leader at SACC in the summer of 2008, but subsequently served 
as a temporary group leader and temporary site coordinator for emplo
y-
ees who went on military leave and maternity leave, respectively. 
 When the employees returned from leave, Chacon was ultim
ately 
bumped and reclassified as a substitute employee. 
 She subsequently 
applied for a regular position, but was not offered the job. 
 The Comp
a-ny insists she was not offered the position because of her performance 
history, but there is no documentation t
o substantiate that claim. 
 (Tr. 
582
Œ590, 593
Œ599, 1375
Œ1404, 1413
Œ1416, 1419
Œ1426, 1436, 1450
Œ1451, 1454; GC Exh
s. 5, 75; R. Exh. 54.)
 24 The Company™s contention that it typically seeks to ensure that an 
employee is a good ﬁfitﬂ for the classroom is belie
d by the record, 
which contains numerous instances of substitute and temporary e
m-ployees being employed for long periods of time while vacancies exis
t-ed, even though there was no documented problem with their perfo
r-mance. 
 (Tr. 1472
Œ1478, 1525
Œ1530, 1610
Œ1613, 1684
Œ1689, 1691
Œ1693, 1757, 1797
Œ1801.)
 25 GC Exh. 4 at 23
Œ25; R. Exh. 58 at 23
Œ25.
 aides to 
part
-time t
eachers.
  As a result, all but one of the te
ach-ers™ a
ides w
as 
required to take the nec
essary course
 work to 
obtain 
teacher certification or 
be terminated.  Several teachers™ 
aides complied with th
e Company™s mandate and w
ere 
reclass
i-fied as 
teachers
; with the exception of one aide, who was a
c-commodated, the rest left.  As a result, since 2003, the third 
staff position in each center classroom has been routinely filled 
by a part
-time teacher instead of a teachers™ aide, with one e
x-ception.
26 On 
August 
29, 
2002, 
the Union filed an 
amended unfair 
la-bor practice charge 
alleging that the Company violated 
Section 
8(a)(5) by engaging in direct dealing, unilaterally implementing 
changes in the working conditions of employees, laying
 off
 33 employees, and 
eliminating the job classification of 
teachers™ 
aide
.27  The 
Board declined to file a complaint relating to the 
2002 charge
, instead referring it to arbitration.
28  On 
May 8, 
2003
, an arbitrator ordered the teachers™ aide classification 

restored and found that the Company™s actions
 unilaterally 
imposing ed
ucation requirements on 
teachers™ aides v
iolat
ed 
the 
Act and 
the CBA.
29  Following the award, by letter June 19, 
2003, fo
rmer teachers™ aides who upgraded to t
eachers or 
lead 
teachers 
were given the option of returning 
to their former cla
s-sification. 
 None,
 however, chose to do so.
30  Notwithstanding the arbitrator™s ruling, 
the Company 
in-formed the 
Union 
in a letter, dated June 12, 2003, 
that
 it rejec
t-ed the arbitrator™s interpretation of the CBA and did not co
n-sider it as precedent.  Since then, it has not 
posted openings for 
the teachers™ aide position.
31  After the 
ruling, the p
arties negotiated a successor 
CBA, e
f-fective 
July 1, 2003
.32  During those negotiations, the 
parties 
negotiated over the 
classification of substitutes
 and the
ir right
s to join the 
bargaining unit
.33  The Company
 insisted that one 
had to be 
certified 
as a 
teacher 
in order 
to 
move to that classif
i-cation.  Nevertheless, the parties agreed to modify 
section 
6.2
(b) to clarify that 
the hiring of temporary employees and 
their 
conversion to 
regular employees 
does 
ﬁnot constitute an 
alternative to filing a vacant position.ﬂ 
 That change proved 
unsatisfactory to the Union, who continued to complain about 
the hiring and utilization of substitute employees.
34  After the Union filed a grievance, th
e parties resolved it on 
January 30, 2004
, with 
the Union™s 
acknowledging that 
con-cerns about ﬁlong
-term use of substitutes who may not be qual
i-fied as teachersﬂ was a matter, not for midterm collective ba
r-gaining but for the Labor
-Management Committee.
35  Since 
26 Notwithstanding the adverse decision from the arbitrator, Guenette 
and Fraccero provided credible testimony that the Company™s decision 
was affected by
 the EEC Program Standards.  
(GC Exh
s. 4, 7, 11; R. 
Exh
s.  58
Œ62; Tr. 1101
Œ1103, 1168
Œ1169.)
 27 GC Exh. 6.
 28 R. Exh. 25.
 29 GC Exh. 7.
 30 R. Exh. 63.
 31 R. Exh. 27.
 32 R. Exh
s. 1, 69.
 33 R. Exh. 26 at 6.
 34 R. Exh. 1; GC Exh. 54.
 35 R. Exh. 2.
                                                                                                     SPRINGFIELD DAY NURS
ERY
  271 that time, however, the CBA has been renewed 
three 
times, but 
without any further changes to article 6.2.
36  Until 2008, 
the Company was able to staff
 the centers 
almost 
exclusively with teachers and lead teachers
.37  Since that time, 
however, the Comp
any has found it very 
difficult to meet the 
goal of permanent
ly staffing 
each classroom 
with 
a lead teac
h-er, teacher
, and part
-time teacher
.  However, 
the Company has 
not had difficulty finding and hiring 
substitute 
employees
.38 Between 2003 and 2009, subst
itute
 employees comprised b
e-tween 8.5 and 16 percent of classroom staff at the 
King Street 

facility
.  Since 2009, however, there has been a significant 
dim-inution of unit classroom staff, with a concomitant 
increase
 in 
the use of substitutes.
39  At both Kin
g Street and Chestnut 
Street, 
substitute employees have comprised between one
-third 
and one
-half of classroom staff. 
 From 2009 and 2010, the Company posted for 32 teacher or 
lead teacher openings. 
 However, 
only 
six 
current unit teachers 
were hired
 to fill th
ose 
posted teacher openings
.  That trend has 
continued. Si
nce at least January 2011, 
numerous posted
40 part
-time or full
-time unit 
positions in the 
center
s and tr
ansportation 
department have remained unfilled
, despite 
numerous 
applic
a-tions
 receiv
ed.  
During the same time period, the Company has 
hired large nu
mbers of substitute employees.
41  From January 2011 through the end of June 2012
,42 the 
Company posted 61 full or part
-time teacher or lead teacher 
positions at its various 
Centers. During that 
period,
 5 applicants 
were hired as teachers, at least 46 were hired as substitutes, 2 
were hired as temporary employees, and some positions were 
left unfilled.
43  The newly hired substitutes included several 
applicants already certified as teachers.
44  Sever
al applicants 
who applied for teacher positions lacked the necessary certif
i-cation, but obtained it later on.  One was reclassified as a teac
h-er in May 2012 and became a bargaining unit member;
45 two 
others subsequently received certification, but were not 
recla
s-
sified as teachers.
 46  In another instance, an employee certified 
36 R. Exh
s. 26 at 1, 
69 at 2
Œ3, 70 at 2
Œ-3; GC Exh. 5.
 37 This finding is based on Guenette™s credible and undisputed hi
s-torical account. 
 (Tr. 1169.)
 38 These findings are based on the credible testi
mony of Guenette 
and Fraccero.  (Tr. 52
Œ54, 1097
Œ1099, 1964
Œ1966.)
 39 These find
ings are based on the attendance books. 
 (GC Exh. 101.)
 40 The Company customarily posts all employment opportunities on 
its website.
  (GC Exhs. 94
Œ95; Tr. 910
Œ914.)
 41 GC Exhs. 74
Œ75, 77(a), 82
Œ83, 88 at 2, 94
Œ95, 106
Œ108
, and 110.
 42 See summary of relevant
 job postings.
  (GC Exh
. 75.)
 43 GC Exh
s. 75, 77, 108, 110
 44 Applicants certified as teachers, but initially hired as substitutes 
included Roslyn Frazier, Kimberly Cortez
, and Jasmine Colon.  (GC 
Exhs. 74 at 003000, 0
03003, 77A; R. Exh. 54; Tr. 607
Œ619, 180
8Œ1809, 1626
Œ1627, 1671
Œ1672. ) 
 45 Clearly, Sanchez met the qualifications for an aide position, which 
was not available. 
 (Tr. 878
Œ879, 892
Œ894, 896
Œ899; GC Exh. 93.) 
 The Company notes, however, that she was hired just after the June 1, 
2011 tornado that
 destroyed several facilities and caused a consolid
a-tion of several programs, resulting in bargaining unit positions being 
reserved for displaced teachers.
  (Tr. 1758
Œ1760.)
 46 Although not initially qualified for a teaching position when she 
applied in May
 2011, Christine Burgos provided credible testimony, 
corroborated by Reid, that the Company was aware of the fact that she 
as a teacher preferred the flexibility of substitute status and has 
never applied for a permanent part
-time or full
-time teaching 
position.
47 In summary, between January 2009 and June
 2012, the 
Company posted openings
 for at least 100 regular
 part
-time or 
full
-time unit teacher or
 lead teacher positions at its c
enter
s.48 However, during that period, only 
11 regular 
part
-time or full
-time 
employ
ees were hired by the Company for its centers
.49  At least 3 of the 11 unit employees hired were initially hired as 

substitutes, and 2 of the 3 
became unit employees 
after the 
Union filed a 
grievance 
asserting they were properly teachers.
50  During the same time period, the Company
 hired 49 employees 
to work as substitutes
 at its centers
.51  Most of these employees 
consistently work
ed more than 10 hours per week
.52 In May 2012, prior to negotiations for a successor agre
e-ment, the Union requested that the Company participate in 

negotiations with
out counsel
.  After the Company declined the 
offer, 
Ballenger 
informed the Company that 
ﬁthe 
Union 
would 
be filing charges regarding the Company™s hiring and utiliz
a-tion of 
substitutes and aides
.ﬂ 53 IV. SIMILARITIES BETWEEN
 SUBSTITUTES AND AIDE
S AT 
 THE CENTERS
 Substitute 
teachers 
hired by the Company 
perform work si
m-ilar to that contained within the teachers™ aide job description 

and are assigned regular schedules in excess of 10 hours per 
week.  At King Street, s
ubstitutes 
have regular schedules wor
k-ing in exces
s of 20 hours per week.  For the past year, each 
classroom has been 
staff
ed with 
two full
-time 
teachers and a 
ﬁhalftime aidﬂ 
in the vacant teacher position.  The ﬁhalftimeﬂ 

employees frequently work in excess of 20 hours per week in 
order to cover teachers
™ breaks or absences.  They include 
Tif-fany Rodriguez, Mara Laviera, Danielle Robinson
, and Blo
s-som Hutchins.
54 At Chestnut Street, every class had at least one substitute 
employee and each of those employees had 
regular schedules 
of 

10 hours per week or mo
re.
55  At HHC, 
47 ﬁweekly substitute 
schedulesﬂ for the period from 
August 2011 through July 2012 
revealed the regularity of substitute employees by containing 

their preprinted names.
56  In addition, the schedules for subst
i-tutes from January 
through 
July 20
12 contain preprinted work 
received her certification in May 2012, but did not offer to reclassify 
her as a teacher and she left. 
 (GC Exhs. 55, 74
Œ76, 110; Tr.
 366
Œ369, 
373
Œ399, 404
Œ405, 408, 1823
Œ1824.)
 47 Erin Noone provided credible testimony that she prefers the flex
i-bility of a substitute teaching position. 
 (Tr. 1893
Œ1894.)
 48 GC Exhs. 75, 94
Œ95
 49 GC Exhs. 82
Œ83.
 50 GC 
Exh. 
77(a).
 51 This finding is based on a summary of substitute personnel records 
received without objection pursuant to FRE 1006.
  (GC Exh. 77A.)
 52 GC Exh. 
14
Œ26, 108.
 53 R. Exhs. 31
Œ32.
 54 During her testimony, Price, the longtime 
director at King Street, 
readily referr
ed to the third classroom staff members as ﬁhalftime 
[aides]ﬂ or ﬁtemporariesﬂ instead of substitute employees. (Tr. 
1551, 
1560
Œ1568, 1571
Œ1579.).
 55 GC Exh. 78.
 56 GC Exh. 69 at 3798 to 3845.
                                                                                                                                  DECISIONS OF THE 
NATIONAL 
LABOR 
RELATIONS 
BOARD
 272 hours.
57  At the YWCA, C
enter Director Dayna Griffi
th reg
u-larly generates a 
schedule for substitute employees.
58  Routin
e-ly, she communicates with substitute employees during their 
shifts and assigns them additional hours to cover 
gaps created 
by anticipated teacher absences.
59  In addition to the regularity of their work schedules, subst
i-tute employees 
at 
the Centers customarily submit leave requests 
for time off.
60  In at least one instances, a substitute employee™s 
leave request wa
s denied because three other employees either 
were or would be on leave.
61 V. THE TRANSPORTATION D
EPARTMENT
™S USE 
 OF SUBSTITUTES
 A similar pattern of relying on substitutes to fill vacancies 
also exists at the Transportation Department.  
Between January 

2011 and June 30, 2012, the Company posted 
openings for 

eight van driver positions.
62  Although it received numerous 
applications from qualified applicants, the Company hired only 
two
 full
-time 
drivers 
and one part
-time driver
.  During that 
same period, the C
ompany hired 14 
substitute van drivers
, in-cluding the 3 aforementioned drivers who moved into the ba
r-gaining unit classification
.63  In November 2011, and without discussing it with the Union, 
the Company began posting job openings for substitute van 

driver
s.64  Although specified as a nonbargaining position, the 
job description is v
ery similar to that of the unit driver position.
 The jobs were advertised for a ﬁnormal work weekﬂ of ﬁ20 hrs 
per week: Monday
ŒFriday.ﬂ
65  Despite ongoing and vacant unit 
positions, the C
ompany repeatedly hired 
substitute van drivers 
to perform this work
:66 Maurice Chen (January 31), 
Richard 
Cruz
 (May 18)
, Melissa Hopping (June 20), Katiria Rodriguez 
57 Ann Shea™s explanation on this point was confusing and unco
n-
vin
cing.  Moreover, I found it suspicious that she reverted to hand 
written entries shortly before the hearing began. 
 (Tr. 1644
Œ1645.)
 58 Given Griffith™s testimony that she customarily discards her su
b-
stitute schedules at the end of each week, I decline the 
General Cou
n-
sel™s application for an adverse inference. 
 Nevertheless, Griffith™s 
attempt to backtrack on her concession that she makes up a regular 
schedule was not credible.
  (Tr. 1539
Œ1545.)
 59 This portion of Griffith™s testimony was not disputed. 
 (Tr.
 1474, 
1497
.) 60 The Company™s contends that that the submission by substitutes of 
ﬁRequests for Time Offﬂ forms merely reflect statements of availabi
l-ity.  I disagree. The form, by its terms, seeks supervisory approval 
which, in most instances, is reflecte
d on many of those in the record. 
 61 GC Exh. 63 at 4619.
 62 GC Exhs. 43
Œ44.
 63 Buijnarowski conceded that during his tenure as transportation d
i-rector, he has never filled a single posted unit position. 
 (Tr. 1329; 
GC 
Exh
s. 42, 75, 77(a), 82
Œ83.
) 64 Buijnarow
ski™s assertion that he hired van drivers as substitutes, 
rather than as part time or full
-time unit employees as advertised, in 
order to enable him to observe their work ethic,  is unsupported by the 
record and simply not credible
.  (Tr. 1218, 1329
Œ1330; 
GC Exh
s. 43, 
75.).
 65 Hopping™s credible testimony, corroborated by the applicable 
pos
tings, establishes that the Company posted the openings for a 20
-workweek. 
 (Tr. 502; GC Exhs. 43
Œ44.)
 66 GC Exh
s. 108, 110.
 (August 2),
67 Orlando Rivera (November 21), Dorothy Wilson 
(January 20, 2012
), Lamont Howard (
February 27, 2012), N
o-ella Rosa (March 22, 2012), Yanira Diodonet (June 6, 2012), 
and Collette Ward (June 7, 2012).
68  Although classified as substitute employees, the newly hired 
van drivers were regularly assigned to work in excess of 10
 hours per week.
69  During this period, the Company continued 
to employ 
seven
 bargaining unit drivers.  However, none of the 
new hires were classified as bargaining unit drivers.
70  During 
that period of time, only two of the drivers hired as substitutes, 

Hopping (November 2011) and Rivera (February 2012), were 
eventually classified as members of the bargaining unit when 

they received the applicable certification.
71 VI. INSTALLATION OF VIDE
O CAMERAS
 The CBA contains two provisions setting forth the Comp
a-ny™s a
uthority in safety matters. 
Article 1.1 
states, in pertinent 
part
, that
 the Company may ﬁpromulgate and enforce all 
rea-sonable rules relating to operations, safety procedures, and 

other related matters.ﬂ  
The health and safety provision at a
rti-cle 6.5
 stat
es that the
 Company ﬁshall maintain appropriate 
safety standards and conditions to ensure safety
.ﬂ72 In 
February 2011, 
Guenette and Helen Shea 
informed 
van 
drivers that the
 Company was 
installing 
dual vision cameras to 
record passenger and driver activities
 inside of its vans.  They 
explained to the 
drivers that the cameras 
were being installed
 because their 
insurance company
 insisted that they be installed 
as a condition of continued insurance coverage.  This directive 
from the insurance company was geared 
toward the protection 
of the children, as well as the drivers.  Incidents preceding the 
announcement included sexual assaults of children on Comp
a-ny vans and driving accidents.  The van drivers, including u
n-ion steward, Ron Sagan, were provided with additi
onal info
r-mation about the dual vision cameras on March 18.  However, 
Union 
Representative Bruce Ballenger was not informed of this 
change and the cameras were installed in each van in or before 
August 2011.
73 On 
August 
8, the Company suspended van driver N
icanor 
Tosado for 2 days after observing from a dual vision camera 

recording on August 2 that he and a child passenger were not 
wearing seatbelts.  In addition, another child was 
observed
 67 GC Exh. 79.
 68 GC Exh
s. 62, 65, 74, 77, 77(a),
 83, 108, 110.
 69 Buijnarowski corroborated Hopping™s testimony that she had a 
consistent part
-time schedule and was expected to report to work on a 
daily basis. 
 (GC Exhs. 31, 42; Tr.1359, 501
Œ513, 1359.)
 70 GC Exh. 82.
 71 The Company™s contention that Hoppi
ng performed ﬁtrue subst
i-tute workﬂ prior to appointment as a full
-time driver is contradicted by 
the record, which indicates that she worked a regular schedule similar 
to that of bargaining unit employees in the transportation department. 
(Tr. 502
Œ503; R.
 Exhs. 13
Œ14.)
 72 GC Exh. 5.
 73 There is no doubt that Sagan, an employee serving as a 
union 
steward, was aware of the change. 
 However, Ballenger, as the Union™s 
designated official for notification under the CBA, never learned of the 
change prior to implementation. 
 (Tr. 301
Œ308, 534
Œ536, 555
Œ557, 
567, 1026
Œ1028; R. Exhs. 5, 48
Œ49.)
                                                                                                     SPRINGFIELD DAY NURS
ERY
  273 sitting in 
a front passenger seat
.74  Ballenger
, after
 fil
ing a 
grievance on behalf of Tosado
, learned of the dual vision ca
m-eras and submitted an information request
.75  On August 30, Tosado 
and Ballenger met with several s
u-pervisors, including Guenette, Fraccero, Helen Shea, 
Buijnarowski, and Tremblay, to discuss his 
grievance
.  Bal-lenger 
pleaded for leniency and alluded to the failure of other 
drivers 
to use of seatbelts.
76  In response, Buijnarowsski co
n-vened an e
mergency meeting 
on August 31 
in the Transport
a-tion Department
.77  The 
Company 
reported to the drivers, i
n-cluding Sagan, what Ballenger told them about their deficie
n-cies in using seatbelts.  The drivers were reminded of the Co
m-pany™s policies, as well as applicable laws, relating to seatbelts 
and informed that any violation 
would result in disciplinary 

action.
  During the meeting, the drivers were given a sheet that 
reiterated much of what was communicated to them, but also 

inquired about each of their conversations with Ballenger, sp
e-cifically, whether ﬁyou informed him that you do not wear 
seatbelts:ﬂ 
  Now t
hat Square One has been made aware of this, we are o
b-ligated to discuss this concern with each of you to ensure that 

you understand the Massachusetts State Law and to ensure 
that you understand the importance of workplace safety for 
you and for the childre
n we serve.
  Please let me know if you made this statement?  
________________________.
  If you didn™t, do you recall what was said?  

____________________________.
  In the future, if we have evidence that supports that you do 
not wear your seatbelt; the 
agency may proceed with appr
o-priate disciplinary action.
78  On September 7, 
Ballenger
 demand
ed 
to bargain over both 
the decision and the effects of the camera installation and driver 
surveillance.
  On 
September 16, the Company 
rejected that 
demand, relying 
on the 
ﬁmanagement rights clause
ﬂ in the 
CBA, but agreeing to meet to ﬁ
explain 
[its] 
implementation of 
dual vision safety monitors and the effect it may have on the 
bargaining unit.
ﬂ79  The parties met on October 
11, 
but neither 
budged from their initial po
sitions.  By this time, the dual v
i-sion cameras had already been installed.
80   Leaves of Absence Rules
 The 
CBA provides for the accrual and use of time off. F
ull
-time and part
-time employees accrue up to 12 paid leave days 
74 R. Exh. 47(a) at 5.
 75 GC Exhs. 38
Œ39; Tr. 
144, 158.
 76 Ballenger asserted that Guenette wrung the information out of him 
after he merely pleaded for leniency toward Tosado, but his testimony 
strongly suggests that he did make the statement about drivers use of 
seatbelts and attempted to backtrack. 
 (Tr. 158
Œ161, 
163, 547
Œ549, 
1117
Œ1121, 1206
-1207.)
 77 R. Exh. 36.
 78 R. Exh. 15.
 79 GC Exh. 39.
 80 Both parties agree that neither made a proposal at this meeting. (R. 
Exh. 49.)
 per year, which time ﬁmay be used
 for an Employee™s illness or 
medical needs, or illness in an Employee™s family, or for pe
r-sonal reasons.ﬂ 
 Article 26.2 
also authorizes any supervisor 
with ﬁ
a reasonable belief that an employee is misusing sick 
time
ﬂ to 
request a doctor™s note.
 The Compan
y frequently encounters coverage issues resul
t-ing from absenteeism among
 its van drivers.  A related problem 
for the transportation department is caused when drivers call 
out shortly before their shifts are due to start, thereby impeding 

the Company™s abil
ity to call in replacement drivers in time to 
make scheduled passenger pickups.
 Sometime after June 8, 2011,
 Buijarnowski distr
ibuted a 1
-page addendum to the 
Transportat
ion Operations Manual.  The 
document, entitled, ﬁTransportation Guidelines,ﬂ informed 

drivers that they needed to ﬁcontact Dispatch as soon as poss
i-bleﬂ if they were unable to work a scheduled shift or arrive late 

to work.  It also required them to submit leave requests at least 

1 week in advance and submit doctor™s notes if out sick for 
more than 3 days.
81  As Ballenger had not been previously 
consulted about the change, he expressed his concerns in the 
same September 7 meeting dealing with the Tosado discipline. 

Guenette 
agreed 
with Ballenger and informed the van drivers 
the same day that t
he new rule was rescinded.  At her request, 
Tremblay 
attended the meeting and read to the drivers the CBA 
provisions relating to sick and vacation leave and also provided 

each with a copy of those provisions.
82 VIII
. UNION REQUESTS FOR I
NFORMATION
 From 
June
 2011 to June 2012, the Union submitted appro
x-imately 29
 requests for information
.  The Company™s alleged 
failure to respond or timely respond to four of the requests is at 
issue.
 A. 
The March 24 Request
 On March 24, 2011, the Union requested seven items o
f in-formation
 by April 7, 2011.
83  The facsimile transmission did 
not, however, arrive at its intended destination and Ballenger 

did not obtain written confirmation indicating that it did.
84 The requested items included: 
wage rate and hiring 
info
r-mation for 
all transportation department 
employees hired 
since 
November 1, 2010, who worked more than 
hours per week
; the 
reasons why excluded employees were not included 
in the ba
r-gaining unit
; timesheets for the past 6 months for any transpo
r-tation employees who 
worked at least 5 consecutive weeks 
during the past 6 months 
and who were not 
classified as ba
r-81 R. Exh. 47(c).
  82 I found Guenette™s testimony regarding rescission of the lett
er 
that day more credible that Ballenger™s vague response as to what the 
Company did in response to his complaint.  However, although 
Guenette told employees that the document was rescinded, she did not 
testify as to whether she also informed employees tha
t Buijnarowski™s 
actions were wrong. She also did not explain whether the document 
was removed from the transportation manual. 
 (GC Exh
s. 5, 96A; R. 
Exh. 47(c); Tr. 148
Œ149, 151, 294
Œ296, 1121
Œ1123, 1268
Œ1275, 1767.)
 83 GC Exh. 37; R. Exh. 3 at 3.
 84 I base 
this finding on Ballenger™s concession that, unlike other 
facsimile transmissions, he was unable to produce a confirmation that 
this facsimile copy was successfully transmitted. 
 (GC 37 at 260
Œ261, 
270
.)                                                                                                     DECISIONS OF THE 
NATIONAL 
LABOR 
RELATIONS 
BOARD
 274 gaining unit employees
; a l
ist of all new or reopened sites 
where 
bargaining u
nit work 
would be 
performed
, including 
names of employees assigned to them and contac
t information; 
and an e
xplanation 
for the Company™s position as to why 
the 
recently advertised 
drector/
lead 
tacher position
, FCC 
outreach 
worker
/ FCC 
educational 
coordinator
/parent 
worker
 and famil
y services 
coordinator position
s were excluded from the bar
gai
n-ing unit.  
In or around May 2011, Ballenger asked 
Guenette 
about the 
request
.  Guenette acknowledged that 
she was wor
k-ing on a response to an information request, but she was not 
referring to the same request.
85  On June 1, 2011, a tornado 
ravaged 
portions of Springfield,
86 including the 
Company™s administrative facility and 
the Main 

Street Center.  The administrative building, which housed all of 
the Company™s personnel records, was demolished shortly 
thereafter.  As a result, Guenette and other man
agerial
, admi
n-istrative
, and human resource staff, w
ere
 preoccupied with the 
relocation of 
administrative 
offices and the Main Street facility 
to various locations, as well as other disaster and recovery
-related operations.  These included reconstruction o
f the Co
m-pany™s p
ersonnel records
.87 Notwithstanding this unfortunate turn of events, o
n June 2, 
Ballenger res
ubmitted the May 24 request to Guenette
, noting 
that the Union had not rece
ived a response
.88  A few days later, 
when Guenette was eventually able t
o access her email account, 
she received t
he ﬁrenewedﬂ request.  
Guenette 
immediately 
contacted Union
 President Ron Patenaude and asked for 
for-bearance regarding information requests
.  Patenaude told 
Guenette that he would speak with Ballenger.  She also s
poke 
with Ballenger, explained the situation and he responded by 
requesting that she let him know if any employee needed assi
s-tance.
89  Guenette emailed Ballenger on July 29 and, referring to the 
destruction of the Company™s administrative facilities, e
x-pla
ined that she was consulting with counsel and would r
e-spond to the March 24 request ﬁin the near future.ﬂ  
On N
o-vember 30, the Company provided the Union with a response to 

its June 2 resubmission of the March 24 information request.
90 B.  The July 7 Reques
t On July 7, 2011, 
Ballenger 
sent the Company an information 
req
uest spurred by the layoff of 
Thomas Garner
, a custodial 
employee
.  The request sought, in pertinent part, hiring dates 
and assigned locations for all 
custodial and maintenance e
m-ployees
.  Gue
nette responded to the request on July 29, alluding 
to the administrative obstacles posed by the June 1 tornado and, 
85 I found Ballenger™s testimony credible regarding h
is conversation 
with Guenette but, given the lack of a fax receipt, I also found it likely 
that she thought he was referring to another request.
  (Tr. 136.)
 86 R. Exh. 55.
 87 The General Counsel did not dispute the extent to which Guenette, 
Tremblay, Carter
, and others were overwhelmed by the disaster. 
 (Tr. 
1127
Œ1141; R. Exh. 51.)
 88 R. Exh. 3; GC Exh. 36.
 89 Guenette™s testimony about her conversation with Patenaude was 
not disputed, although she did not state that either Patenaude and Ba
l-lenger actually agre
ed to a reprieve. 
 (Tr. 1143
Œ1144.)
 90 GC Exh. 42.
 in pertinent part, provided the requested information by listing 
only the information relating to G
arner
, who had been term
i-nated.
91  On Jul
y 14, the Company hired Shaun Guenette, Patricia 
Guenette™s son, as a substitute employee.  He was assigned to 

an unspecified position to perform work at ﬁall locations.ﬂ
92  Soon thereafter, Sagan learned from Tommie Johnson, the King 
Street Director, that 
Shaun Guenette was performing work 
sim
ilar to that previously 
done by Garner
.  He passed that i
n-formation along to Ballenger
.93 C. The December 14 and 23
 Requests
 On December 14, 2011, the Union requested timesheets and 
attendance records and entire personn
el files for all nonman
a-gerial employees who were not part of the
 bargaining unit
.94  On December 23, the Union requested time and attendance 

records for 
kitchen 
employees
, as well as personnel files and 
ﬁstaff records
.ﬂ95  The Company responded to both requests 
simultaneously
 by 
provid
ing 
the majority of the information requested on January 
12, 20
12, including 
timesheets and attendance records
.96  In the 
cover letter, the Company agreed to provide the information on 

a regular
 basis
, but 
suggested 
providing it 
quarterly
, given the 
voluminous nature of the records. 
 The cover letter also a
d-dressed the Union™s request for entire personnel files of non
-
bargaining unit members, objecting to the request as overly 
broad, unduly burde
nsome, not relevant and asserting that the 
files contained confidential and private employee information. 
The Company™s counsel also asked Ballenger to clarify what he 
meant by ﬁstaff records.ﬂ 
 The Company™s counsel suggested 
that the Union narrow the sco
pe of its request and identify sp
e-cific documents that it needed, along with an explanation as to 

why each particular document was needed
.97 The Union responded on February 6, 2012
.  Rather than na
r-rowing its request 
or explain the relevance of each document, 

the Union provided a 
detailed 
list of documents that could 
be 
contained within a 
personnel file. 
 The list included: ﬁall eval
u-ations, discipline records, change of status forms, hiring doc
u-ments, explanation of w
ages, hours and benefits, job descri
p-tions, site assignment, bargaining unit 
status, etc.ﬂ
  Moreover, 
the Union 
insisted 
that the Company provide the personnel files 
of 
three 
employees as ﬁsamples.ﬂ
98 IX. DOROTHY WILSON
™S TERMINATION
 Dorothy Wilson was empl
oyed as a substitute van driver 
from January 20 to April 10, 2012.  She applied for a regular 
91 GC Exh. 36; R. Exh. 42.
 92 GC Exhs. 46, 77, 77A
, and 108 at 3244, 3277. 
 93 GC Ex
hs. 74 at 3021 and 77A; Tr. 539
Œ542.
 94 Complaint, Exh. C.
 95 Complaint, Exh. D.
 96 R. Exh. 44.
 97 The Company asserts that the i
nformation requested was related to 
the subject of a pending u
nfair labor practice charge (Case 01
ŒCAŒ064951) alleging ﬁthe employer has altered the scope of the bargaining 
unit by employing non
-bargaining unit members to do bargaining unit 
workﬂ and, thus
, it was under no obligation to provide the Union with 
such information.
 98 GC Exh. 48.
                                                                                                     SPRINGFIELD DAY NURS
ERY
  275 full
-time driver position in December but, unbeknownst to 
her,
99 was hired as a substitute driver.
100  During her emplo
y-ment, there were no postings or openings for 
a full
-time or part
-time 
driver positi
on. Until March 26, Wilson consistently 
worked morning and afternoon shifts several days per week in 
excess of 
10 hours per week
.101 Wilson received orientation and van driver training in a
c-cordance with Company protocol
s, and was made aware of her 
job description and operational and safety responsibilities. 

Buijnarowski, the transportation director, also observed Wilson 
drive and spoke to her on
 numerous 
occasions about several 
safety issues.
102  During Wilson™s 
3 months o
f employment, the 
Company received 
several 
complaints regarding 
her 
perfo
r-mance
.  The incidents included parent complaints in February 
that Wilson failed to ensure that a child was buckled into her 
seat, failed to properly buckle in another child, and yelled at 
two other children.
103 On March 12, 2012, the Union 
submitted a copy o
f Wilso
n™s 
union dues authorization 
card 
to the Company™s accountant. 
The accountant delivered the authorization card to the C
omp
a-ny™s sta
ff accountant.
  On March 21, 
the accountant 
delivered 
the 
card to Tremblay. 
 On the same day, Tremblay 
informed 
Guene
tte that
 the 
authorization card had been received
. She 
immediately contacted the Company™s attorney.  The attorney 
drafted a response, which Tremblay incorporated into a letter to 
the Union on 
March 27, 2012
.  Essentially, Tremblay™s letter 
informed the 
Union 
that
 Wilson did not meet the criteria for 
bargaining unit membership since she was a 
substitute 
emplo
y-ee and
, thus, excluded under 
section 6.2 of the CBA
.104 Meanwhile, 
Buijnarowski also learned that Wilson signed an 
authorization card on or before March 21.
105  On that day, after 
some form of communication from Guenette, Tremblay
, or 
someone on their behalf,
106 Buijnarowski emailed Tremblay 
99 I credited Wilson™s testimony that she noticed her pay rate, but not 
the substitute classification, listed on the 
company personnel form. 
 (Tr. 
676
Œ678; R. Exhs. 22
Œ23.) 
 100 Notwithstanding Wilson™s lack of qualifications at the time of a
p-
plication, there is no evidence to suggest that, even if she had possessed 
the necessary qualifications, she would have been hired into a perm
a-nent position.
  (GC Exh. 61; R. Exh. 19;
 Tr. 644
Œ649.)
 101 Buijnarowski regularly scheduled Wilson to work two shifts on 
days that she did not have classes. 
 (Tr. 649
Œ650, 664
Œ665, 1327
Œ1328.)
 102 It was not disputed that Buijnarowski routinely evaluated and/or 
monitored drivers by either riding alo
ng or following them. 
 (Tr. 669
Œ673, 676
Œ677, 1256
-1257.)
 103 Wilson corroborated Bujnarowski™s testimony about his conve
r-sations with her about the incidents. 
 (Tr. 687.) However, he did not 
document any of those instances as disciplinary actions. 
 (R. Exh.
 17; 
Tr. 661
Œ662, 128
4Œ1286, 1301
Œ1303, 1335
Œ1338, 1709
Œ1712.
) 104 Although the accountant did not testify, Tremblay confirmed r
e-ceipt of the card and the sequence of events that followed.
  (GC Exhs. 
85, 87; Tr. 828
Œ834.)
  105 Wilson provided credible and unre
futed testimony that Lewis 
Denson, the transportation dispatcher, informed her ﬁsoonﬂ after she 
signed the authorization card that Buijnarowski mentioned to him that 
Wilson signed an authorization card. 
 (Tr. 651
Œ654
.)  106 The weight of the credible evidenc
e dispels Buijnarowski™s te
s-timony that he was the only supervisor involved in the decision to 

terminate Wilson.  Given the background, events and role of 
company 
with the message that ﬁ[w]e are 
going to need to terminate 
[Wilson] 
as soon as we get
 the new drivers trained
.ﬂ107  The 
message w
as not preceded by any counseling, warning, or other 
form of communication to Wilson regarding her perfo
r-mance.
108  Moreover, there was no further explanation or do
c-umentation as to the basis for Wilson™s discharge
.  Prior to that 
day, 
Buijnarowski had never
 even so much as hinted 
to Wilson 
that she was in danger of losing her job.
109  After 
March 26, 2012, 
the Company limited Wilson™s work 
to the morning shift and began to closely monitor her perfo
r-
mance.
110  After receiving a complaint from a school 
principal 
on April 5 that Wilson dropped off a c
hild off on the wrong 
side of the street and the schoolbus
™ flashing
 lights were 
not on 
at the time, Buijnarowski mentioned the incident to Wilson. 

She explained that 
she watched 
as 
the child cross
ed the 
street
.111  The n
ext day, April 6, Buijnarowski 
rode along with 
Wilson
. During that ride, he o
bserved that 
she 
failed to turn
 on the bus lights when unloading a passenger
.  He did not, howe
v-er, share his observations with her.
112  The failure of the Company™s van drivers to turn on flashing 
lights when dropping off passengers was not an uncommon 
occurrence.  Although this safety requirement was often 
officials in personnel matters and labor relations, it is a virtual certainty 
that Guenette m
ade the decision to terminate Wilson.
  (Tr. 67, 714
Œ715.)
 107 As previously explained, Buijnarowski™s denial of any prior 
knowledge that Wilson signed an authorization card on March 21 was 
not credible.  Given the Company™s human resources structure and 
prog
ressive disciplinary process, he clearly did not have the final a
u-
thority in terminate an employee. 
 (GC Exh. 86; Tr. 825
Œ828, 1284
Œ1285, 1301
Œ1302.) Moreover, given the Company™s demonstrated 
commitment to maintain high safety standards in the care of the
ir very 
young clients, it is preposterous to believe that he would determine that 
Wilson™s safety deficiencies warranted termination, yet allow her to 
continue transporting very young passengers for another 
3 weeks. (Tr.
 1284
.)    108 Buijnarowski™s explanat
ion for the sudden d
ecision to terminate 
Wilson
Šthat ﬁhe was concerned for the safety of the childrenﬂ
Šrang 
hollow (Tr. 1284), since she, like her colleagues, was never warned or 
otherwise disciplined for common safety violations like failing to put 
on fla
shing lights when dropping off passengers. 
 (Tr. 661, 832
Œ833, 
1459; R. Exh. 50(d
Œg)
.) 109 Buijnarowski™s denial that he knew about Wilson signing the a
u-
thorization card was not credible. First, his March 21 email was una
c-companied by an explanation as to 
the reason for the termination or 
documentation supporting the action. Second, he admitted that her 
monitored her performance prior to April 6, 2012, but never documen
t-ed any problems. 
 (Tr. 1302, 1337, 1352
Œ1355
.)   110 Aside from Wilson™s perception that B
uijnarowski™s attitude t
o-
ward her changed, there is no evidence that Wilson inquired about the 
loss of her afternoon shift.
  (Tr. 655
Œ656
; R. Exh
s. 18, 52.)
 111 Buijnarowski confirmed that Wilson provided an explanation but, 
again, took no action on that day
 either.
  (Tr. 1338
Œ1339.)
 112 The fact that Buijnarowski continued to monitor Wilson™s pe
r-formance, without documenting his observations or speaking to her 
about his concerns, strongly suggests that the Company sought to au
g-
ment the rationale for her discha
rge. 
 (Tr.  832
Œ833
, 1301
Œ1303, 1337, 
1343; R. Exh
s. 17, 50(a).) He also concluded that ﬁthere™s timesﬂ when 
drivers do not turn off their lights. However, rather than issue disc
i-pline, Buijnarowski™s preferred approach was to bring up the issue at 
safety 
meetings. 
 (Tr. 1334.)
                                                                                                                                  DECISIONS OF THE 
NATIONAL 
LABOR 
RELATIONS 
BOARD
 276 brought up at safety meetings, Buijnarowski never disciplined 
any of the drivers fo
r violating only that rule.  N
o employee
, other than Tosado
, who also committed several other infra
c-tions, was previously 
disciplined for not proper
ly buckling a 
passenger™s safety belt.
  Wilson continued working until A
pril 11, 2012
.  After co
m-pleting her
 shift that day
, she was summoned to a meeting w
ith 
Buijnarowski and Tremblay
, where the latter handed her a te
r-mination letter.
113  The letter cited 
the February complaints 
about failing to buckle in a child and yelling at another child, as 

well as the Apri
l 5 school principal™s complaint and Buija
r-nowski™s 
April 6
 observations from his ride along.  The letter 
concluded that 
ﬁthe three complaints and additional observ
a-tions of serious vehicle infractions are unacceptable, children™s 

safety and handling child
ren in an appropriate manner is our 
first priority. 
 Effective Tuesday, April 10, 2012, your emplo
y-ment is terminated. 
 Your final paycheck and unemployment 
paperwork is included.ﬂ
 Wilson was the first and only driver terminated during 
Buijnarowski™s tenur
e as transportation director.  
Given 
the 
history of similar past safety violations by other drivers, co
u-pled with Guenette™s concern about a shortage of drivers, it was 
peculiar that a lesser form of discipline was not imposed.
114  Legal Analysis
 I.  UNILATE
RAL CHANGES
 A.  
Installation of Safety Monitors
 The General Counsel asserts that the Company™s installation 
of surveillance cameras violated Section 8(a)(5) because it was 

a unilateral change in the way supervisors investigated emplo
y-ee performance and pot
entially affected the continued emplo
y-ment of monitored employees.  The Company disagrees, rel
y-ing on the management
-rights provision of the CBA to support 
its contention that (1) it is entitled to observe and monitor e
m-ployee performance, and (2) the inst
allation of cameras did not 
result in a significant change in that term and condition of e
m-ployment. 
 An employer violates Section 8(a)(5) by making unilateral 
changes to represented employees regarding their terms and 
conditions and employment.  
NLRB v. K
atz, 
369 U.S. 736, 743
Œ747 (1962).  Terms and conditions of employment are those 
considered ﬁplainly germane to the working environment and 

not among those managerial decisions which lie at the core of 
entrepreneurial control.ﬂ  
Ford Motor v. NLRB, 
441 U.S
. 488, 
498 (1979). 
 In this case, the Company is entitled pursuant to articles 1.1 
and 6.5 of the CBA to promulgate and enforce safety rules, 
procedures, standards
, and conditions.  The Company routinely 
113 Wilson™s version of the meeting was cr
edible and undisputed. (Tr. 
657
Œ658.) 
 114 The selected ﬁsupervisory logsﬂ relied upon as documentary su
p-
port for terminating Wilson hardly constitute reliable business records 
created at or arou
nd the events recorded therein.. Buijnarowski™s han
d-
written entries skipped around chronologically, covering specific dates 
in February, March
, and April and numerous entries were modified or 
supplemented well afte
r they occurred.  (Tr. 835, 1344
Œ1346, 145
9Œ1462; GC Exh. 103; R. Exh. 50(e)
Œ(g).)
 conducts supervision through ride along and other ob
servations 
of drivers.  The cameras, which are an automated version of 

functions already in place do assist in this supervisory function 
and serve to facilitate the safety of the children, as well as the 
drivers.  In that sense, the Company believes that t
he survei
l-lance monitors involve the ﬁcore purposeﬂ of its business and 
thus, fall outside the presumption that the change was a mand
a-tory subject of bargaining.  
Peerless Publications, 
283 NLRB 
334, 335 (1987), on remand 
Newspaper Guild Local 10 (Pee
r-less
 Publications) v. NLRB, 
636 F.2d 550, 562
Œ563 (D.C. Cir. 
1980).  Moreover, the Company contends that, although it a
l-ready installed the cameras, it agreed to bargain over the effects 

of its decision to install them.  The parties met, but their pos
i-tions re
mained steadfast and no proposals were exchanged. 
Under the circumstances, the Company contends that it did not 
fail to negotiate over the issue.   
 Insurance considerations aside, one can hardly question the 
propriety of the Company™s actions, given the p
rior incidents, 
in seeking to protect the children by deploying surveillance 
cameras on its vans.  However, the core purpose doctrine is 
limited to rules and policies, not unilateral action in advance 
thereof.  Moreover, the presence of the cameras created
 new 
circumstances under which employees are exposed to survei
l-lance by the Company and possible discipline based its recor
d-ed information. Such a result is evident from the Tosado disc
i-pline, which was a direct
Šnot indirect as the Company su
g-gests
Šresult 
from information obtained from his van™s survei
l-lance camera.  Thus, the imposition of such new circumstances 

warranting discipline constituted a mandatory subject of ba
r-gaining.  
Pepsi
-Cola Bottling Co. of Fayetteville, Inc.
, 330 
NLRB 900, 904 (2000).  Th
e fact that the Company agreed to 
discuss the effects of its decision after already installing the 
cameras was insufficient to avoid a 8(a)(5) violation.  
Rose 
Fence, Inc., 
359 NLRB 225, 232
 (2012) (as in the case of dec
i-sional bargaining, effects bargaining also requires an employer 

to provide notice of a change 
before 
it occurs).
 Lastly, the Company™s attempt to distinguish the visible i
n-stallation of the monitors from the installation of hidden su
r-veillance cameras, whi
ch have traditionally constituted a ma
n-datory subject of bargaining, is also unavailing.  
Anheuser
-Busch
, 342 NLRB 560 (2004); 
Colgate
-Palmolive Co., 
323 
NLRB 515 (1997).  The Board does not draw such a distinction 

and considers the installation of visible
 surveillance cameras as 
an unlawful unilateral change.  
Nortech
, 336 NLRB 554, 568 
(2001); 
Genesee Family Restaurant
, 322 NLRB 219, 225 
(1996).
115  115 The Company™s brief did not assert that the surveillance charge 
was untimely pursuant to Sec
. 10(b). In any event, such a defense 
would not apply here, since the statutory period did not begin to run 
until the Un
ion received notice in August 2011, not when employees 
were told months earlier about the change. 
 See 
Brimar Corp.,
 334 
NLRB 1035 fn.
 1 (2001) (simply because a shop steward is among 
employees told of a change does not impute notice to the union under 

the
 contract).
                                                                                                        SPRINGFIELD DAY NURS
ERY
  277 B.  
Changes to Vacation and Sick Leave Policy
 The General Counsel alleges that the Company violated Se
c-tion 8(
a)(5) and (1) by unilaterally changing sick leave and 
vacation policies for employees in the Transportation Depar
t-ment
.  The Company contends that the new guideline issued by 
the 
director of Transportation was outside the scope of his a
u-thority, was prompt
ly disavowed by senior management and 
never implemented. 
 The General Counsel disputes that asse
r-tion, insisting that the Company failed to produce any evidence 
that a verbal rescission, much less a written one, was issued to 
employees. 
 Section 8(a)(5) ob
ligates the parties to a collective
-bargaining agreement to bargain over wages, hours, and cond
i-tions of employment, and Section 8(d) prohibits the unilateral 
modification of an agreement.  When determining whether 
there is a violation of the Act under the
se 
sections, the Board 
considers the ﬁtotality of the circumstances.ﬂ  
Saginaw Control 

& Engineering, Inc., 
339 NLRB 541 (2003).
 The Company does not dispute that Buijnarowski™s written 
memorandum constituted a unilateral change to a term of e
m-ployment
-emp
loyee leave policy.  It insists, however, that 
Guenette and Tremblay rescinded the unilateral change by 
meeting with the van drivers on the same day that they learned 
of Buijnarowski™s action. 
 In order to relieve itself of liability by repudiating unlawfu
l conduct, the ﬁ
repudiation must be timely, unambiguous, speci
f-ic in nature to the coercive conduct, and free from proscribed 

illegal conduct.ﬂ
  It must also ﬁg
ive assurances to employees 
that in the future their employer will not interfere with the exe
r-cise of their Section 7 rights.
ﬂ  Passavant Memorial Area Ho
s-pital
, 237 NLRB 138 (1978)
.  Here, Guenette and Tremblay 
met with drivers, notified them that Buijnarowski™s guideline 

was rescinded
, and simply read aloud the applicable leave pr
o-visions from the contract.  There was no testimony
 or other 
evidence indicating that employees were told that 

Buijnarowski™s action was wrong and that his unilaterally i
s-sued transportation guidelines were removed from the emplo
y-ee manual. 
 Under the circumstances, the Company 
violate
d Section 
8(a)
(5) and
 (1) of the Act.
  See 
Fresh 
& Easy Neighborhood 
Market, Inc., 
356 NLRB 
588, 588
 fn. 2
 (2011) (
repudiation 
insufficient where it 
failed to unambiguously inform 
employee 
that supervisor 
had been wrong and employees 
were 
free to 
discuss 
union 
matters during 
worktime); 
Intermet Stevensville
, 350 NLRB 1349, 1350 fn. 6 (2007)
 (no effective repudi
ation 
where employer 
did not admit wrongdoing
 and 
simply i
n-formed employees that it was clarifying its policy
). II. THE SEATBELT QUESTIO
NNAIRE
 The General 
Counsel alleges that the Company unlawfully 
interrogated van drivers on August 31, 2011, in violation of 

Section 8(a)(1) by meeting with them and distributing a que
s-tionnaire inquiring as to whether they wore seatbelts while 
driving.  The Company denies th
at the questionnaire™s distrib
u-tion and collection was coercive and contends it was merely 
intended to remind employees of the Company™s existing sea
t-belt policies and applicable laws.  
 In determining whether or not an interrogation violated Se
c-tion 8(a)(
1), the Board examines whether under all the circu
m-stances the interrogation reasonably tends to interfere with, 
restrain
, or coerce employees in the exercise of the rights gua
r-anteed in Section 7.  
Rossmore House, 
269 NLRB 1176, 1177 
(1984), 
enfd.
 760 F.2
d 1006 (9th Cir. 1985).  On the other 
hand, an employer will not be found liable when it uses a su
r-
vey for a legitimate business reason, and the survey is not d
e-signed for, nor does it have the effect of, eroding the 
union™s 
position as the employees™ excl
usive bargaining agent.  
Perm
a-nente Medical Group
, 332 NLRB 1143, 1144 (2000); 
Logemann Bros. Co., 
298 NLRB 1018, 1019
Œ1020 (1990). 
 An employer may exercise a limited privilege to interrogate 
employees regarding protective activity in the ﬁinvestigation of 
facts concerning issues raised.ﬂ  
Johnny™s Poultry Co., 
146 
NLRB 770, 774
 (1964), 
enfd. denied on other grounds
 344 F.2d 
617 (8th C
ir. 1965).  Understandably, upon learning from Ba
l-lenger that employees might not be using seat belts, the Co
m-pany had a legitimate safety concern to address the employees 

about what he told them and remind employees about applic
a-ble laws and 
company rules
.  The 
company was also entitled to 
have employees acknowledge verbally or in writing that they 
were aware of Company rules regarding seatbelts and warn 
them of disciplinary consequences for failing to comply.  
Pan 
American Grain Co., 
343 NLRB 318, 332 (2004), 
enf. 
denied 
on other grounds
 448 F.3d 465 (1st Cir. 2006). 
 In this case, however, the Company overreached.  The two
-page form stated that Ballenger ﬁverified that you informed him 

that you do not wear seatbeltsﬂ and then asks ﬁif
 you made this 
statement.ﬂ  While there was nothing confidential about Ba
l-lenger™s remarks to the Company about employee practices, it 
was conveyed during his representation of an employee who 
was being disciplined.  The Company then used that info
r-mation 
in an attempt to wring information from its employees 
as to their discussions with Ballenger.  This type of commun
i-cation with employees crossed the line into coercive conduct 
that conveyed the message that employee communications with 
their union represen
tative are not protected from disclosure.  
Under the circumstances, the Company™s inquiry in its que
s-tionnaire as to what employees told Ballenger did not serve a 
legitimate business concern and constituted unlawful interrog
a-tion in violation of Section 8(
a)(1). 
 III.  USE OF 
SUBSTITU
TE EMPLOYEES TO PERF
ORM BARGAINING 
UNIT WORK
 A.  
The Company™s Use of Substitutes Employees
 The General Counsel alleges that the Company violated Se
c-tions 8(a)(5) and 8(d) by using numerous substitute employees 
that were 
ﬁemplo
yed and regularly scheduled to work for a 
minimum of ten (10) hours or more, but less than thirty
-five 
(35) hours per week
,ﬂ without classifying them as members of 
the bargaining unit.  The alleged date of the violation is March 
21, 2011, which is 6 months
 prior to the filing of a charge.  The 
Company concedes that it engaged in an appreciable use of 
substitute employees, but contends that, consistent with its 

interpretation of the CBA, each was 
ﬁhired on a day to day 
basis to fill a vacancyﬂ
 and, thus, did
 not qualify for bargaining 
unit membership.  Entry into the bargaining unit, it asserts, can 
  DECISIONS OF THE 
NATIONAL 
LABOR 
RELATIONS 
BOARD
 278 only be attained when an individual is hired into a vacant pos
i-tion and committed to a fixed, regular schedule, and assig
n-ment.
 Section 8(a)(5) of the Act obligat
es an employer to bargain 
collectively with its employees™ labor representative in good 
faith with respect to wages and other terms and conditions of 
employment.  
San Juan Teachers Assn.
, 355 NLRB 172, 175, 
(2010), citing 
NLRB v. Borg
-Warner Corp.
, 356 U.S
. 342, 349 
(1958).  Section 8(d) defines the obligation to ﬁbargain colle
c-tivelyﬂ as their mutual obligation to meet . . . and confer in 
good faith regarding such terms and conditions.  An employer 
violates Section 8(d) of the Act when it makes an unlawful
 midterm change to a term and condition of employment during 
the term of a CBA.  The most common example is where an 
employer eliminates an entire classification of 
employees
 em-
bodied in the CBA.  Where it does so without notice to the 

union and or authori
ty under its management rights, the action 
constitutes a unilateral change and, thus, an independent 
viol
a-tion of 
Section 8(a)(5) and (1)
.  See 
Embarq Corp.
, 358 NLRB 
1192, 1192
 (2012); 
Mt. Sinai Hospital
, 331 NLRB 895, 895 fn. 
2 (2000), enfd
. 8 Fed.
 Appx.
 111 (2d Cir. 2001)
.  Notwithstanding the Company™s ﬁunrestricted discretionﬂ at 
section 6.2(b) of the CBA to employ substitute employees, the 
controlling question is whether the employees at issue were, in 

fact, utilized as substitutes as defined in the C
BA.  There is no 
question that the Company hired the employees at issue as su
b-
stitute employees.  However, 
article 6.2(b) defines substitute 
employees as those ﬁhired on a day
-to-day basis to fill a vaca
n-cy, or to replace an Employee who is on assignment.ﬂ
  Contrary 
to the Company™s interpretation, ﬁday to dayﬂ means that the 

work is scheduled from one day to the next, not on a recurring 
weekly basis.  See 
article 36.5 of the CBA, which provided pay 
rates for teachers aides who served in substitute position
s. 
 The overwhelming evidence establishes that the employees 
at issue were not hired on a 
ﬁday
-to-day basis.ﬂ  The credible 
testimony of longtime Center 
Director Gail Price, as well as 
other employees, voluminous personnel, and time records, all 
support th
e conclusion that substitute employees have been 

regularly scheduled on a weekly recurring basis since 2009. 
Moreover, the same evidence illustrates that the positions of 
teachers™ aide and substitute are functionally equivalent to the 
extent that neither 
is qualified to serve as a teacher.  Indeed, 

Price conceded that she considered her substitute employees as 

ﬁpart
-time aides.ﬂ 
 Regarding the Company™s waiver defense, it is undisputed 
that the Company has long used substitute classroom staff and 

van 
drivers.  However, the facts do not demonstrate contractual 
authority or a past practice that ﬁunequivocally and specifica
l-lyﬂ reveal a mutual intention to permit use of substitutes to an 
extent equivalent with the role of permanent part
-time teachers 
aide
s or drivers.  
See 
Provena St. Joseph
 Medical Center
, 350 
NLRB 808, 811 (2007)
; Bath Iron Works
, 302 NLRB 898, 
900Œ901 (1991) (no waiver unless evidence shows subject was 
consciously explored in bargaining or union intentionally reli
n-quished right to barga
in); 
Roll 
& Hold Warehouse 
& Distrib
u-tion Corp.
, 325 NLRB 41, 42 (1997) (
mere failure to invoke 
bargaining rights over particular changes in the past does not 
represent a waiver of such rights over other changes in the f
u-ture).
 First, the language in 
artic
le 6.2, the management
-rights 
clause, does not entitle the Company to unilaterally misclassify 

employees or create new classifications.  
See 
Miami Systems 
Corp.
, 320 NLRB 71, 74 (1995)
.  Second, none of the events 
that transpired in 2003 serve 
as the basis for a waiver.  The 
Union™s withdrawal of a proposal to convert long
-term subst
i-tutes to bargaining unit status preceded 6 years where such 
employees were utilized, on an as
-needed basis, to fill the third 
classroom staff position, but not near
ly as much as they were 
after 2009. 
 The Board™s recent decision in
 Ampersand Publishing, LLC
, 358 NLRB 
1415, 1419
 (2012)
, is directly on point.  In that 
case, the employer 
hire
d non
bargaining unit members to 
per-form bargaining unit work
 without providing the 
union 
with 
notice and an opportunity to bargain
.  Past practice revealed 

that the employer hired a nonemployee freelance reporter and 
employees from outside employment referral agencies as r
e-cently as 3 years earlier.  The Board, cit
ing 
Caterpillar, Inc.,
 355 NLRB 521, 522 (2010), enfd. mem
. 2011 WL 2555757 
(D.C. Cir. 2011)
, quoting 
Sunoco, Inc
., 349 NLRB 240, 244 
(2007),
 noted that ﬁ
a past
-practice defense
ﬂ 
is one that occurs 
ﬁwith such regularity and frequency that employees could re
a-sonably expect the ‚practice™ t
o continue or [recur] on a regular 
and consistent basis.ﬂ 
 In concluding that the employer™s failure 
to bargain with the union over the change violated Section 
8(a)(5), the Board found that 
the 
company™s 
asserted past pra
c-tice 
did not occur with sufficient
 regularity and frequency as to 
constitute a waiver by the union. 
 In this case, the Company began using substitute employees 
to perform bargaining unit work with increased regularity and 
frequency since 2009, or approximately 2 years before it rejec
t-ed Wi
lson™s attempt to join the bargaining unit.  However, co
n-trary to the clear nonbargaining unit status of the freelance 

employee in 
Ampersand Publishing, 
the misclassification of 
substitute employees was not immediately apparent until a 
certain amount of ti
me lapsed and a pattern became evident. 
The record supports the General™s Counsel™s contention that the 
Company systematically refused or failed to fill the teacher 
vacancies at issue: the overwhelming number of unfilled v
a-cancies
ŒŒ89 out of 100
ŒŒbetween 2
009 and 2012; and evidence 
that qualified applicants applied for available teacher positions, 
but 
were not hired
.  While the Company was entitled to hire 
part
-time teachers instead of teachers™ aides
ŒŒboth bargaining 
unit positions
ŒŒas the third classroom 
staff persons, it resorted 
to the 
de facto
 replacement of the third teacher with substitutes 
who functioned with the equivalence of teachers™ aides, but did 
not receive the contract benefits.
 As was the case with Wilson, the substitute drivers at issue 
wor
ked regularly, most at least 20 hours per week and all in 
excess of 10 hours per week.  They formed part of a regularly 

planned weekly schedule that the Company utilized in attemp
t-ing to have a driver assigned to each of the 16 daily shifts. I
n-deed, prior 
to November 2011, the Company posted the pos
i-tions as part
-time or full
-time openings, not for substitute driver 
positions. 
   SPRINGFIELD DAY NURS
ERY
  279 Under the circumstances, the Company™s failure to classify 
substitute employees hired since March 21, 2011, as part
-time 
teachers a
nd van drivers, and who regularly worked in excess 
of 10 hours per week, constituted a unilateral change in viol
a-tion of Section 8(a)(5). 
 B.  
Applicability of Time Limitations
 Section 10(b),
116 the Act™s 6 months limitations period, b
e-gins to run only when a party has clear and unequivocal notice 

of a violation.  
Leach Corp.
, 312 NLRB 990, 991 (1993), enfd. 
54 F.3d 802 (D.C. Cir. 1995).  In the case of a continuing viol
a-tion, Section 10(b) would bar remedial relief for conduct occu
r-ring
 more than 6 months before a charge is filed, but permit 
relief for conduct within the 10(b) period.  
MV Public Tran
s-
portation, Inc.
, 356 NLRB 
867, 885
 (2011).
 The Company premises its 10(b) defense on the fact that its 
use of substitutes has not changed s
ince 2003.
117  It relies on 
St. 
Barnabas Medical Center,
 343 NLRB 1125, 1129
Œ1130 
(2004), where the Board found that employer™s refusal to apply 

the contract to bargaining unit aspirants constituted repudiation 

and could not be treated as a continuing violat
ion.  In that case, 
the Board distinguished the situation where a party refuses to 
apply one or more of its terms without entirely repudiating the 
agreement versus situations where each discrete breach is a 

continuing violation.  The Company concedes, howe
ver, that 
the instant case is distinguishable since the classification of 
substitute employees is 
specifically excluded from the bargai
n-ing unit
.    The fact that the Company has successfully avoided hiring 
any new teachers™ aides since 2003 is not an over
t repudiation 
of the CBA.  The Company does not contest the continued 
inclusion of teachers™ aides
ŒŒalbeit one employee
ŒŒin the ba
r-gaining unit and the Union has not challenged the Company™s 

hiring of part
-time teachers as the third classroom staffer since
 2003.  Contrary to the Company™s assertion, however, the U
n-ion can only be assessed with notice of the Company™s dive
r-gent practices involving substitutes at some point after the ev
i-dentiary trend began in 2009.  Prior to that time, the Union was 
on notic
e that new teachers™ aides had not been hired since 
2003 and had been effectively replaced by a third teacher in 
each classroom.  It was not until 2009, however, when the 
Company began to fall short of its program objective of staffing 
each classroom with 
a third qualified teacher.  See 
MV Public 
Transportation
, supra at 1 fn. 2 (limitations period begins to 
run when union first learns of a potential violation).  That year, 

the Union sought information, filed a grievance, and achieved a 
remedy.  It was only
 through the course of pursuing additional 
information, and ultimately new charges over the Company™s 
practices in the transportation department, that the scope of the 
issue concerning substitute classroom staff and van drivers 
became evident.  Applying ap
plicable precedent to the instant 
facts, 10(b) limits 
any remedy to the 6
-month period prior to 
116 29 U.S.C. 
§ 160(b).
 117 The Company™s witnesses testified about the consistency of the 
2.5 FTE compositions of its classrooms. 
 Since FTE makes no distin
c-tion between substitute hours, aide hours, or teacher hours, the fact that 
the FTE for 
staffing has remained constant proves nothing.
 the filing of 
charge 
in Case 
01ŒCAŒ064951
 on September 21, 
2011.  Accordingly, every substitute 
classroom teacher and van 
driver hired since March 21, 2011
, who
 has regularly worked 
10 hours per week or more is entitled to a remedy. 
 C.  
Appropriate
ness of 
Deferral
 to Arbitration
 The Company contends that, at most, the Board should defer 
consideration of this claim to the grievance and arbitration pr
o-cess set for
th in the 
CBA 
pursuant to the principles of 
Collyer 
Insulated Wire Co.
, 192 NLRB 837(1971)
, and 
United Tec
h-nologies Corp.
, 268 NLRB 557 
(1984)
.  It emphasizes that the 
record is best depicted as a history of cooperation between the 

parties, as evidenced by three successive co
llective
-bargaining 
agreements, and devoid of meaningful anti
union animus.   
 The Board has ﬁconsiderable discretion
 to defer to the arb
i-tration process when doing so will serve the fundamental aims 

of the Act.ﬂ 
 Certainteed Corp.
, 2013 WL 772784, quoting 
Wonder Bread
, 343 NLRB 55, 55 (2004). 
 It has found deferral 
appropriate 
in instances where: (1) 
the dispute arose w
ithin the 
confines of a long and productive bargaining relationship; 
(2) 
there is no claim of employer animosity to the employees' exe
r-cise of protected statutory rights; 
(3) 
the 
CBA™s arbitration 
provision envisions 
a broad range of disputes; 
(4) 
the arbi
tra-tion clause 
clearly encompasses the dispute at issue; (5) 
the 

employer indicates a 
willingness to utilize arbitration to resolve 
the dispute; and (6) the dispute is eminently well suited to such 
resolution. 
 Id; United Technologies Corp.
, 268 NL
RB at 
558. See also 
San Juan Bautista Medical Center
, 356 NLRB 
736 (2011).
 Some, but not all, of the applicable factors are present in this 
case.  
The parties have a long collective
-bargaining history and, 
for the most part, have worked out most of their d
isagreements 
through collective bargaining or the grievance procedure. 
Moreover, the CBA does cover a broad range of disputes and 
there is scant evidence of union animus during much of the 
collective
-bargaining history.  Most recently, however, the 
Company
 has exhibited unlawful conduct in several respects.  
First, it discriminatorily discharged Wilson when she sought 
admission to the bargaining unit as a substitute employee.  Se
c-ondly, the Company coercively questioned unit employees by 
compelling them to 
respond to a survey that sought to elicit 

communications with their labor representative.  Thirdly, the 
Company has not indicated a willingness to engage in arbitr
a-tion, including waiving time limitations or other objections. 
Fourth, this case includes cha
rges alleging the failure to timely 
respond to information requests
.  In such instances, where a 
case 
involves 
issues of 
statutory policy
 other than interpretation 
of the contract, the Board will not defer to an arbitrator.  
Ad-vanced Architectural Metals, 
Inc.
, 347 NLRB 1279 (2006); 
Marion Power Shovel
, 230 NLRB 576, 577
578 (1977).
 As to the last factor, there are several reasons why the hist
o-ry between the parties on the classification issue involving su
b-stitute employees is not one eminently well suited 
for arbitr
a-tion.  
First, 
deferral to arbitration is not appropriate when
 con-tract provisions 
involved in 
a dispute
 are clear
, unambiguous 
and do not present problems requir
ing 
the special competence 
of an arbitrator.
  University Moving & Storage, Inc.
, 350
 NLRB 
6, 25 (2007). 
 Here, there 
is no ambiguity as to how the CBA 
                                                   DECISIONS OF THE 
NATIONAL 
LABOR 
RELATIONS 
BOARD
 280 defines substitute employees, but rather, an evidentiary qua
g-mire as to the deployment of employees hired as substitute 
teachers and van drivers over the past several years. Second, an 
arbi
trator™s interpretation of the CBA to determine the obvious
Œthat the Company is entitled to hire substitute employees
Œwould not resolve the issue arising from their subsequent mi
s-classification.  
Servomation Corp.
, 271 NLRB 1112
 (1984)
 (deferral i
nappropriate where r
espondent's contractual right
s would 
not 
ﬁnecessarily resolve the merits of the unfair labor 
practice alleged in the complaint.ﬂ
) Lastly, and most tellingly, 
the related issue involving the 
Company™s elimination of
 teachers™ aides went to arbitration in 
2003.  After receiving an adverse decision requiring reinstat
e-ment of teachers™ aides, the Company rejected the arbitrator™s 
interpretations of the CBA and refrained from posting any fu
r-ther openings for that unit po
sition.  Instead, the Company r
e-sorted to the hiring of part
-time teachers and, approximately 6 
years later, began to use substitutes to fill part
-time teacher 
vacancies on a regular basis in excess of 10 hours per week. 
There is no reason to expect that t
he Company, 10 years later, 
would accept an arbitrator™s ruling resolving the unfair labor 
practice charges and interpretation of the CBA with respect to 

the classification and utilization of substitutes.  
Jos. Schlitz 
Brewing Co.
, 175 NLRB 141, 142 (1969)
.  Under the circu
m-stances, deferral is inappropriate.
 IV.  INFORMATION REQUESTS
 The General Counsel alleges that the Company unreasonably 
delayed on four occasions in providing information requested 
under the CBA.  The Company denies the allegations, insi
sting 
that it provided all of the information to which the Union was 
entitled in as timely a fashion as circumstances reasonably a
l-
lowed.
 It is well established that information pertaining to emplo
y-ees in the bargaining unit is presumptively relevant.  
Dis
ney-land Park, 
350 NLRB 1256, 1257 (2007).  When information 
pertains to nonbargaining unit matters, the burden to show rel
e-vance is ﬁnot exceptionally heavy.ﬂ  
Alcan Rolled Products
, 358 NLRB 
37, 40
 (2012).  See also, 
National Grid USA Service 
Co.
, 348 NLR
B 1235, 1242 (2006).  An employer is required to 
furnish grievance related information to the union so the latter 

can determine whether to pursue the grievance to arbitration, 
NLRB v. Acme Industrial Co.
, 385 U.S. 432 (1967). 
 A.  
The March 24 
and July 7 
Request
s The March 24 and July 7 information requests dealt with a
p-plication of the CBA to van drivers and custodial support staff, 
as well as a potential grievance by a laid
-off custodial emplo
y-ee, and were not disputed to be relevant. 
 The Union™s March 
24 information request, however, was 
never received by the Company.  The request was resent on 

June 2, 2011, but due to the destruction of the Company™s a
d-ministrative facilities, Guenette was not able to access her 
emails and read the request until a few 
days later.  Facing ma
s-sive recovery and operational obstacles, however, Guenette 
contacted Patenaude, the Union Local™s president, who appears 
to have acquiesced to the Company™s request for more time.  
Guenette could have elaborated more about that conve
rsation.  
On the other hand, Patenaude, who was present during part of 
the trial, was not called to dispute her testimony; nor did Ba
l-lenger testify to the contrary. 
 The Union™s July 7 information request was responded to on 
July 29, approximately 3 weeks
 or 16 business days later with 
one name on it
ŒŒthe name of the laid
-off custodian.  During 
this period of time, the Company still lacked an administrative 
facility and its human resources operations were overwhelmed. 
 Under the circumstances, the Company 
did not unreasonably 
delay in responding to the Union™s July 7 information request. 
The Union insists that the Company™s response was incomplete 
or lacked good faith because it omitted information about 

Shaun Guenette, who an employee observed performing t
asks 
previously handled by Garner, the laid
-off custodian.  That may 

be true.  The fact is, however, that the Company responded to 
the information request, which led to the Union communicating 
with the Company about work being performed by Shaun 
Guenette, 
and Garner was reinstated.
 Information responsive to the March 24 request, however, 
was not provided to the Union until November 30, nearly 6 

months later.  In determining whether an employer has unla
w-fully delayed responding to an information request, the
 Board 
requires a good
-faith effort under all of the circumstances, 
which includes the complexity and extent of information 

sought, its availability and the difficulty in retrieving it.  
West 

Penn Power Co.
, 339 NLRB 585, 587 (2003), 
enfd.
 in pertinent 
par
t 349 F.3d 233 (4th Cir. 2005). 
 While there is no doubt that the Company was overwhelmed 
during the weeks that followed the July 7 request, the months 

that followed present a different picture.  The Company did not 
reach out for additional time to respond
, essentially ignoring 
the nature of its collective
-bargaining relationship with the 
Union and going about other essential business.  There is no 
doubt that it was a challenging period for the Company.  Ho
w-ever, record is devoid of evidence that the reques
ted info
r-mation was so complex and voluminous or that the Company 
was so tied up with other essential business that it could not 
have carved out time to respond to the information request. 

Under the circumstances, the Company unreasonably delayed 
in respon
ding to the June 2 information request in violation of 
Section 8(a)(5).
 B.  
The December 14 and 23 Requests
 The Company responded to two information requests, dated 
December 14 and 23, 2011, on January 12, 2012. The info
r-mation included attendance and time
 records, but was acco
m-panied by a request for clarification regarding staff records and 
an explanation as to the relevancy of each request.  The Union 

responded on February 6 by identifying specific personnel re
c-ords and requesting production of the entir
e personnel files of 
three individuals.  The Company contends that the Union™s 

boilerplate response did not narrow the otherwise burdensome 

request, but contends that the requested documents were sought 
in order to determine whether employees were misclass
ified. It 
also notes that this request, one of 10 submitted by the Union in 
January and February 2012, amounts to harassment. 
 The Company is obligated ﬁto provide information that is 
needed by the bargaining representative for the 
proper perfo
r-  SPRINGFIELD DAY NURS
ERY
  281 mance of it
s duties.ﬂ 
 NLRB v. Acme Industrial Co.
, 385 U.S. 
432, 435
Œ443 (1967). 
 However, 
the duty to furnish requested 
information is not defined in terms of a per se rule, but rather, a 
reasonable good
-faith effort to respond to the request as 
promptly as circums
tances allow. 
 Good Life Beverage Co., 
312 
NLRB 1060, 1062 fn. 9 (1993);
 E. I. Du Pont & Co.
, 291 
NLRB 759 fn. 1 (1988)
.  Information pertaining to employees
 within the bargaining unit is ﬁpresumptively relevant,ﬂ but i
n-formation regarding employees outside the bargaining unit is 

not.  
Ac
me, 
385 U.S. at 435
436; 
Postal Service, 
332 NLRB 635 
(2000).  In the case of nonbargaining unit members, the Union 
has the burden of proof of demonstrating why it is entitled to 
the requested information.  
Honda of Hayward, 
314 NLRB 
443, 455 (1994).
 I agree with the Company that, under the circumstances, it 
was unreasonable for the Union to simply wait a mere two 

weeks before filing a charge, especially since the Company was 

cooperating and attempting to provide relevant information. 
See 
Albertson™s I
nc., 
351 NLRB 
254, 254
Œ256
 (2007) (
2-month 
delay in responding to 
union™s request for information not u
n-reasonable).  Moreover, the information requeste
d related d
i-rectly to charge 
in Case 
01ŒCAŒ064951 filed on September 21, 
2011.  As such, the request was
 in the nature of pretrial disco
v-ery, which is not authorized under Board rules.  
Saginaw Co
n-trol & Engineering, Inc., 
339 NLRB 541, 544 (2003). 
 The personnel files of nonbargaining unit employees include 
documents that are not relevant to the Union™s rol
e as bargai
n-ing representative.  I agree with the Company that the only 
relevant documents are those that can be used to determine if a 
substitute or temporary employee has met the criteria listed in 
section 6.2(b) of the CBA to become a bargaining unit me
mber
. In balancing the needs of the Union with the confidentiality 

interests of nonbargaining unit members, I fail to see how do
c-uments such as evaluations, disciplinary records, and medical 
records relate to the subject of whether a substitute employee 
me
ets the criteria for inclusion in the bargaining unit.  
Alcan, 
supra at 12
Œ14; 
Detroit Newspaper Agency, 
317 NLRB 1071, 
1073 (1995).  Redacted forms containing wages and benefits 
information, as well as site assignments, on the other hand, are 
relevant to 
the classification issues that the parties were di
s-cus
sing during that period.
 Under the 
circumstances, the 
Company 
satisfied its duty to 
provide the information requested. 
 See 
Day Automotive Group
, 348 NLRB 1257, 1263 (2006)
 (employer 
did not violate Se
c-tion
 8(a)(5) where it provided the union with the requested 
information and the union did not renew the information r
e-quest or identify topics about which it needed more info
r-mation).
 V.  WILSON
™S TERMINATION
 The General Counsel alleges that the Company vi
olated Se
c-tion 8(a)(3) by reducing Dorothy Wilson™s work hours and 

subsequently terminating her because she sought, as a subst
i-tute, to be classified into the bargaining unit.  The Company 
denies that allegation, insisting that Wilson was discharged 
becaus
e of a pattern of continuing violations of 
company pol
i-cies and laws, and the resulting concern for the safety of the 
children she transported.  The Company contends that, as a 
substitute employee, Wilson was not subject to the CBA or 
progressive disciplin
e, was advised several times about perfo
r-mance related issues and reminded of applicable regulations. 
The Company also denies that Wilson™s supervisor, as the one 
who allegedly spurred the adverse action, was aware of her 
bargaining unit status. 
 In order 
to establish that Wilson was discriminatorily di
s-charged, the General Counsel needed to prove, by preponde
r-ance of the evidence, that protected conduct was a motivating 
factor in the Company™s decision.
  Wright Line,
 251 NLRB 
1083 (1980), 
enfd.
 662 F.2d 89
9 (1st Cir. 1981), 
cert. denied
 455 U.S. 989 (1982).
  The elements of an 8(a)(3)
 violation are 
established by demonstrating that the employee engaged in 
protected concerted activity, the 
company knew of the activity 
and harbored animus against the protecte
d activity.  
United 
Rentals, 
350 NLRB 951 (2007).  
If the evidence produced by 
the employer is found to be pretextual, th
at ends the inquiry.
  Golden State Foods Corp
., 340 NLRB 382 (
2003)
; Frank Black 
Mechanical Services
, 271 NLRB 1302 (1984)
; Limestone A
p-parel Corp.,
 225 NLRB 722 (1981), enfd. mem
. 705 F.2d 799 
(6th Cir. 1982)
.  If not, the 
burden of persuasion shifts to the 
employer to demonstrate that
 it would have taken the same 
adverse action in the absence of the protected activity.  
Don-aldson Bros. Ready M
ix, Inc., 
341 NLRB 958, 961 (2004).  
Absent a showing of antiunion motivation, an employer may 

discharge an employee for good reason, a bad reason, or no 
reason at all without violating the Act.  
Clothing Workers v. 
NLRB (AMF, Inc.), 
564 F.2d 434, 440 (D.C
. Cir. 1977). 
 Relevant e
vidence
 includes 
the timing of the employer's a
c-tion, pretextual motives, inconsistent treatment of employees 
and shifting explanations provided by the employer
.  Flour 
Daniel, Inc
., 311 NLRB 498 (1993)
; Best Plumbing Supply,
 310 NLRB 143 (1993)
.  Inferences of animus and discriminat
o-ry motivation may be w
arranted 
where there is e
vidence of 
suspicious timing, false reasons given in defense, failure to 

adequately investigate alleged misconduct, departures from past 
practices, tolerance of behavior for which the alleged 
disciminatee was fired
 and 
disparate tr
eatment of the di
s-charged employees
.  Banta Catalog 
Group, 
342 NLRB 1311 
(2004); 
Nortech
 Waste
, 336 NLRB 554 (2001); 
Bourne Manor 
Extended Health Care Facility
, 332 NLRB 72 (2000);
 L.S.F. 
Transportation, Inc.
, 330 NLRB 1054 (2000).
 With respect to union animus, there is scant evidence of the 
Company disciplining employees for engaging in protected 
concerted conduct.  However, the timing of the adverse action 
strongly indicates circumstantial evidence of antiunion animus.  
Adco Electr
ic, 307 NLRB 1113, 1123 (1992);
 NLRB v. Future 
Ambuelle, Inc., 
903 F.2d 140, 143
Œ144 (2d Cir. 1990). Wilson 
engaged in protected concerted conduct by submitting a union 

authorization card to the Company.  The Company, however, 
considered her a substitute e
mployee who was not eligible for 
membership in the bargaining unit.  The suspicious circu
m-stances that followed, including the timing, inconsistent expl
a-nations by Buijnarowski and lack of documentation for the 
alleged circumstances leading to the decision
 to terminate, 
strongly suggest that Guenette was not pleased by Wilson™s 
effort to gain admission to the bargaining unit.  
   DECISIONS OF THE 
NATIONAL 
LABOR 
RELATIONS 
BOARD
 282 The Company™s decision to terminate Wilson is suspicious 
from the outset based on the timing
ŒŒthe same day that 
Guenette learned of
 Wilson™s attempt to join the Union.  It is 
notable that, with contention increasing between the parties 
over the eligibility of substitute employees to join the Union, 

Wilson is the only substitute to make such an individual request 
in 2011.  Equally as t
roublesome is the assertion that 
Buijnarowski made the decision to terminate Wilson without 

documentary evidence and without discussing it with Guenette 

and/or Tremblay.  The record lacks credible evidence as to how 
the decision to terminate Wilson fell wi
thin the Company™s 
progressive disciplinary process.  Lastly, Buijnarowski™s wildly 
inconsistent testimony and backdated reports of his discussions 
with and observations of Wilson, coupled with an additional 
3-week observation period
ŒŒafter the decision to
 terminate Wi
l-son
ŒŒsmacks of an attempt to generate additional evidence to 
justify her termination.      
 There is no doubt that Wilson committed several safety i
n-fractions prior to March 21 and that her supervisor, 
Buijnarowski, spoke to her about several
 of those incidents.  
However, the Company had a disciplinary process in place that 
required documentation of counseling and warnings.
118  Buijnarowski never counseled, much less warned, Wilson about 
her performance prior to March 21. 
 By that day, all three
 key 
supervisors
ŒŒGuenette, Tremblay, and Buijnarowski
ŒŒknew of 
Wilson™s request to be classified as a bargaining unit employee.  
Under the circumstances, the Company discharged Wilson for 
discriminatory reasons in violation of Section 8(a)(3) and (1).   
 Given the finding that Wilson™s discharge was motivated by 
discriminatory reasons, the General Counsel™s additional theory 
as to the elimination of her afternoon shift work becomes s
u-perfluous.  Regardless of how the Company planned to deploy 
newly hired s
ubstitute drivers Noella Rosa and Lamont
. How-ard, the fact is that Wilson™s afternoon shift disappeared after 
Buijnarowski recommended her discharge on March 21.  
 CONCLUSIONS OF 
LAW 1.  By installing surveillance cameras in Company vans and 
changing vacat
ion and sick leave policy without giving the 
Union notice and an opportunity to bargain, the Company 
en-gaged in unfair labor practices 
in violation of 
Section 
8(a)(5) 
and (1) of the Act.
 2. 
 By 
compelling employees to disclose in a questionnaire 
their comm
unications with their labor representative regarding 
their compliance with the Company™s seatbelt policy, the Co
m-pany engaged in unlawful interrogation in violation of 
Section 
8(a)(1) of the Act.
 3.  By unreasonably delaying in providing information in r
e-sponse to the Union™s requests of June 2 until November 30, 
2011, the Company failed and refused to bargain collectively 

and in good faith 
with the exclusive collective
-bargaining re
p-118 There is absence of credible evidence to support the Company™s 
contention that its progressive disciplinary policy did not apply to su
b-
stitute and temporary employees.
 resentative of its employees within the meaning o
f Section 8(d) 
of the Act
 in violation of Section 8(a)(5) and (1) of the Act. 
 4.  
By failing to provide contract benefits to certain emplo
y-ees hired since March 21, 2011, to wit, substitute van drivers 
and all employees hired as substitute teachers who worked 

regularly more than 
10 hours per week, the Company has 
fail
ed 
and refus
ed to bargain collectively and in good faith with the 
exclusive collective
-bargaining representative of its employees 
within the meaning o
f Section 8(d) 
of the Act in violation of 
Section 8(a)(5) and (1) o
f the Act.
 5.  By discharging Dorothy Wilson on April 10, 2012, b
e-cause she signed a union authorization card and sought admi
s-sion to the bargaining unit, the Company engaged in an unfair 
labor practice in violation of Section 8(a)(3) and (1).
 6.  The 
aforementioned unfair labor practices affect co
m-merce within the meaning of Section 2(6) and (7) of the N
a-tional Labor Relations Act.
 REMEDY
 Having found that the Company has engaged in certain u
n-fair labor practices, I shall order it to cease and desist t
herefrom 
and to take certain affirmative action designed to effectuate the 
policies of the Act.
 The 
Company, 
having discriminatorily discharged 
Dorothy 
Wilson, 
must offer 
her 
reinstatement and make 
her w
hole for 
any loss of earnings and other benefits.
  Moreover, the Comp
a-ny, having failed to apply the contract™s provisions to clas
s-room staff and van drivers hired since March 21, 2011, as su
b-
stitute employees who regularly worked more than 10 hours per 

week, must make said employees whole for any loss of ea
rn-ings and other benefits.  
Backpay shall be computed in accor
d-ance with 
F. W. Woolworth Co
., 90 NLRB 289 (1950), with 
interest at the rate prescribed in 
New Horizons
, 283 NLRB 

1173 (1987), compounded daily as prescribed in 
Kentucky Ri
v-er Medical Center, 
356 NLRB 
6 (2010)
. Although I concluded that a many substitute classroom staff 
and drivers were ﬁemployed and regularly scheduled to work 

for a minimum of ten (10) hours or more . . .  per week,ﬂ the 
CBA does not define ﬁregularly.ﬂ  Since I also concluded
 that 
the Company has, during the period of March 21, 2011
, through 
the present, essentially schemed to sidestep the bargaining unit 
by consistently employing substitutes in lieu of bargaining unit 
employees, I will issue an Order requiring the Company to 
provide backpay and benefits to each substitute classroom staff 
person and van driver for every week after March 21, 2011
, that 
he/she worked a minimum of 
10 hours.
 The Company 
shall file a report with the Social Security 
Administration allocating backpay 
to the appropriate calendar 
quarters. 
 The Company shall also compensate Wilson and the 
affected classroom staff and van drivers 
for the adverse tax 
consequences, if any, of receiving one or more lump
-sum bac
k-pay awards covering periods longer than 1 year,
 Latino E
x-press, Inc.,
 359 NLRB 518
 (2012).
 [Recommended Order omitted from publication.]
                                                   